Exhibit 10.1

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of

 

August 31, 2004

 

among

 

DIGITAL GENERATION SYSTEMS, INC.,

as Borrower

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK,

as Administrative Agent

and Issuing Bank

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

as Advisor, Lead Arranger and Book Manager

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   2

SECTION 1.01 Defined Terms

   2

SECTION 1.02 Terms Generally

   22

SECTION 1.03 Accounting Terms; GAAP

   22

SECTION 1.04 UCC Changes

   23

ARTICLE II THE CREDITS

   23

SECTION 2.01 Commitments

   23

SECTION 2.02 Loans and Borrowings

   23

SECTION 2.03 Requests for Borrowings

   24

SECTION 2.04 Letters of Credit

   25

SECTION 2.05 Funding of Borrowings

   29

SECTION 2.06 Interest Elections

   30

SECTION 2.07 Termination and Reduction of Commitments

   32

SECTION 2.08 Repayment of Loans; Evidence of Debt

   32

SECTION 2.09 Prepayment of Loans

   34

SECTION 2.10 Fees

   35

SECTION 2.11 Interest

   36

SECTION 2.12 Taxes

   37

SECTION 2.13 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   38

SECTION 2.14 Mitigation Obligations; Replacement of Lenders

   40

ARTICLE III YIELD PROTECTION AND ILLEGALITY

   41

SECTION 3.01 Increased Costs

   41

SECTION 3.02 Alternate Rate of Interest

   42

SECTION 3.03 Illegality

   42

SECTION 3.04 Treatment of Affected Borrowings

   42

SECTION 3.05 Break Funding Payments

   43

ARTICLE IV SECURITY

   44

SECTION 4.01 Collateral

   44

ARTICLE V REPRESENTATIONS AND WARRANTIES

   44

SECTION 5.01 Organization; Powers

   44

SECTION 5.02 Authorization; Enforceability

   45

SECTION 5.03 Governmental Approvals; No Conflicts

   45

SECTION 5.04 Financial Condition; No Material Adverse Change

   45

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

 

     PAGE


--------------------------------------------------------------------------------

SECTION 5.05 Properties

   46

SECTION 5.06 Litigation and Environmental Matters

   46

SECTION 5.07 Compliance with Laws and Agreements

   47

SECTION 5.08 Investment and Holding Company Status

   47

SECTION 5.09 Taxes

   47

SECTION 5.10 ERISA

   47

SECTION 5.11 Disclosure

   47

SECTION 5.12 Indebtedness

   48

SECTION 5.13 Subsidiaries

   48

SECTION 5.14 Inventory

   48

SECTION 5.15 Patents, Trademarks and Copyrights

   48

SECTION 5.16 Margin Securities

   48

SECTION 5.17 Labor Matters

   49

SECTION 5.18 Solvency

   49

SECTION 5.19 Burdensome Agreements

   49

SECTION 5.20 Permits, Licenses, Etc.

   49

ARTICLE VI CONDITIONS

   49

SECTION 6.01 Effective Date

   49

SECTION 6.02 Each Credit Event

   52

ARTICLE VII AFFIRMATIVE COVENANTS

   53

SECTION 7.01 Financial Statements and Other Information

   53

SECTION 7.02 Notices of Material Events

   55

SECTION 7.03 Existence; Conduct of Business

   55

SECTION 7.04 Payment of Obligations

   55

SECTION 7.05 Maintenance of Properties

   55

SECTION 7.06 Books and Records; Inspection Rights

   56

SECTION 7.07 Insurance

   56

SECTION 7.08 Compliance with Laws

   56

SECTION 7.09 Use of Proceeds and Letters of Credit

   56

SECTION 7.10 Compliance with Agreements

   57

SECTION 7.11 Additional Subsidiaries

   57

SECTION 7.12 Real Property

   57

SECTION 7.13 Environmental Matters

   57

SECTION 7.14 Further Assurances

   57

ARTICLE VIII NEGATIVE COVENANTS

   58

SECTION 8.01 Indebtedness

   58

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

 

     PAGE


--------------------------------------------------------------------------------

SECTION 8.02 Liens

   59

SECTION 8.03 Fundamental Changes

   59

SECTION 8.04 Investments, Loans, Advances, Guarantees and Acquisitions

   59

SECTION 8.05 Hedging Agreements

   60

SECTION 8.06 Restricted Payments; Certain Payments of Indebtedness

   60

SECTION 8.07 Transactions with Affiliates

   61

SECTION 8.08 Restrictive Agreements

   61

SECTION 8.09 Disposition of Assets

   62

SECTION 8.10 Sale and Leaseback

   62

SECTION 8.11 Accounting

   62

SECTION 8.12 Amendment of Material Documents

   62

SECTION 8.13 Preferred Equity Interests

   63

SECTION 8.14 Synthetic Repurchases

   63

ARTICLE IX FINANCIAL COVENANTS

   63

SECTION 9.01 Fixed Charge Coverage Ratio

   63

SECTION 9.02 Senior Leverage Ratio

   63

SECTION 9.03 Total Leverage Ratio

   63

SECTION 9.04 Current Ratio

   63

SECTION 9.05 Capital Expenditures

   63

ARTICLE X EVENTS OF DEFAULT

   64

SECTION 10.01 Default

   64

SECTION 10.02 Performance by the Administrative Agent

   66

ARTICLE XI THE ADMINISTRATIVE AGENT

   67

ARTICLE XII MISCELLANEOUS

   69

SECTION 12.01 Notices

   69

SECTION 12.02 Waivers; Amendments

   69

SECTION 12.03 Expenses; Indemnity; Damage Waiver

   70

SECTION 12.04 Successors and Assigns

   72

SECTION 12.05 Survival

   76

SECTION 12.06 Counterparts; Effectiveness

   77

SECTION 12.07 Severability

   77

SECTION 12.08 Right of Setoff

   77

SECTION 12.09 GOVERNING LAW; VENUE; SERVICE OF PROCESS

   77

SECTION 12.10 WAIVER OF JURY TRIAL

   78

SECTION 12.11 Headings

   78

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

 

     PAGE


--------------------------------------------------------------------------------

SECTION 12.12 Confidentiality

   78

SECTION 12.13 Maximum Interest Rate

   79

SECTION 12.14 Non-Application of Chapter 346 of Texas Finance Code

   79

SECTION 12.15 NO ORAL AGREEMENTS

   79

SECTION 12.16 No Fiduciary Relationship

   80

SECTION 12.17 Construction

   80

 

EXHIBITS

 

“A-1”

   Form of Revolving Credit Note

“A-2”

   Form of Term A Note

“A-3”

   Form of Term B Note

“A-4”

   Form of Term C Note

“B-1”

   Borrowing Request Form

“B-2”

   Letter of Credit Request Form

“C”

   Security Agreement

“D”

   Guaranty

“E”

   Contribution and Indemnification Agreement

“F”

   Compliance Certificate

“G”

   Borrowing Base Certificate

“H”

   Assignment and Assumption

SCHEDULES

1.01

   Lenders and Commitments

5.06

   Disclosed Matters

5.13

   Subsidiaries

5.15

   Patents, Trademarks and Copyrights

8.01

   Existing Indebtedness

8.02

   Existing Liens

8.08

   Existing Restrictive Agreements

 

-iv-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
August 31, 2004, among DIGITAL GENERATION SYSTEMS, INC., a Delaware corporation,
as Borrower, the LENDERS party hereto, and JPMORGAN CHASE BANK, a New York
banking corporation, as Administrative Agent and Issuing Bank.

 

RECITALS

 

A. The parties hereto are parties to that certain Amended and Restated Credit
Agreement dated as of June 10, 2004 (the “Existing Credit Agreement”), pursuant
to which the Lenders extended credit to Borrower in the form of two term loans
and a revolving credit facility, including a sub-facility for the issuance of
letters of credit.

 

B. The Existing Credit Agreement amended and restated in its entirety that
certain Credit Agreement dated as of May 5, 2003, by and between Borrower,
Lenders, Issuing Bank and Administrative Agent as amended by that certain First
Amendment to Credit Agreement dated as of July 3, 2003 (as amended, the
“Original Credit Agreement”), pursuant to which the Lenders extended credit to
Borrower in the form of a term loan and a revolving credit facility, including a
sub-facility for the issuance of letters of credit.

 

C. Borrower, Lenders, Issuing Bank and Administrative Agent are entering into
this Agreement in order, among other things, to amend the Existing Credit
Agreement pursuant to the terms of this Agreement, to provide for (i) the
continuation of the term loan made pursuant to the Original Credit Agreement
with a current outstanding principal balance of $4,000,000, (ii) the
continuation of the term loan made pursuant to the Existing Credit Agreement
with a current outstanding principal balance of $6,000,000, (iii) a new term
loan not to exceed an aggregate principal amount of $2,500,000, and (iv) a
revolving credit facility not to exceed an aggregate principal amount of
$23,500,000, including a sub-facility for the issuance of letters of credit.

 

D. Lenders and Administrative Agent are willing to continue to extend credit to
the Borrower upon the terms and conditions of this Agreement, with the proceeds
of the loans to be used by Borrower solely for the purposes represented in this
Agreement.

 

E. The parties hereto desire to amend the Existing Credit Agreement as
hereinafter provided and have agreed for purposes of clarity and ease of
administration, to amend the Existing Credit Agreement and then restate the
Existing Credit Agreement in its entirety by means of this Agreement.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -1-



--------------------------------------------------------------------------------

AGREEMENTS

 

Accordingly, in consideration of the mutual agreements, provisions and covenants
contained herein, the parties hereto agree as follows, and the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired AGT EBITDA” means, for any period prior to the Effective Date of the
Existing Credit Agreement, EBITDA of the Broadcast Division of AGT for such
period, including without limitation any and all amounts allocated internally by
AGT to such Broadcast Division for such period.

 

“Acquired Maythenyi EBITDA” means, for any period prior to the Effective Date,
EBITDA of Maythenyi for such period.

 

“Acquisition” means any transaction or series of related transactions for the
direct or indirect (a) acquisition of all or substantially all of the property
of a Person, or of any business or division of a Person, including without
limitation the AGT Acquisition and the Maythenyi Acquisition, (b) acquisition of
in excess of 50% of the Equity Interests of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person.

 

“Acquisition Documents” means all documents executed or provided in connection
with any Acquisition.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders and the Issuing Bank hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“AGT” means Applied Graphics Technologies, Inc., a Delaware corporation.

 

“AGT Acquisition” means the acquisition of all or substantially all of the
assets of the AGT Acquisition Target by AGT Acquisition Corp. pursuant to the
AGT Purchase and Sale Agreement.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -2-



--------------------------------------------------------------------------------

“AGT Acquisition Corp.” means DG Systems Acquisition Corporation, a Delaware
corporation and a wholly-owned Subsidiary of the Borrower.

 

“AGT Acquisition Target” means the Broadcast Division of AGT.

 

“AGT Purchase and Sale Agreement” means that certain Asset Purchase Agreement
dated as of May 12, 2004, between the Borrower and AGT.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the CD Rate plus 1% and (c) the
Federal Funds Effective Rate in effect on such day plus 0.5%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the CD Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate, the CD Rate or the Federal Funds
Effective Rate, respectively.

 

“Applicable Margin” means, for any day, (a) with respect to the Loans comprising
each Eurodollar Borrowing, the margin of interest over the Adjusted LIBO Rate
that is applicable when any interest rate based on the Adjusted LIBO Rate is
determined under this Agreement, (b) with respect to the Loans comprising each
ABR Borrowing, the margin of interest over the Alternate Base Rate that is
applicable when any interest rate based on the Alternate Base Rate is determined
under this Agreement, and (c) with respect to Commitment Fees, the percentage
rate per annum that is applicable when any such Commitment Fee is determined
under this Agreement. During the period commencing on the Effective Date and
continuing until the Initial Adjustment Date, the Applicable Margin shall be
2.00% per annum for ABR Loans and 3.50% per annum for Eurodollar Loans.
Thereafter, the Applicable Margin shall be a percentage per annum subject to
adjustment (upwards or downwards, as appropriate) based on the Total Leverage
Ratio. On the Initial Adjustment Date, the Applicable Martin shall be adjusted
to reflect the Applicable Margin prescribed below for the Total Leverage Ratio
as demonstrated by the most recently delivered Compliance Certificate.
Thereafter, on each date a Compliance Certificate is due under Section 7.01(c),
the Applicable Margin shall be adjusted to reflect the Applicable Margin
prescribed below for the Total Leverage Ratio as demonstrated by such Compliance
Certificate. At all times on or after the Initial Adjustment Date, the
Applicable Margin shall be as follows:

 

TOTAL LEVERAGE RATIO

--------------------------------------------------------------------------------

   APPLICABLE
MARGIN FOR
EURODOLLAR
BORROWINGS


--------------------------------------------------------------------------------

    APPLICABLE
MARGIN FOR ABR
BORROWINGS


--------------------------------------------------------------------------------

    APPLICABLE
COMMITMENT FEE


--------------------------------------------------------------------------------

 

Greater than or equal to 2.00 to 1.00

   3.75 %   2.25 %   0.50 %

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

   3.50 %   2.00 %   0.50 %

Greater than or equal to 1.00 to 1.00, but less than 1.50 to 1.00

   3.25 %   1.75 %   0.50 %

Less than 1.00 to 1.00

   3.00 %   1.50 %   0.50 %

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -3-



--------------------------------------------------------------------------------

After each adjustment of the Applicable Margin in accordance herewith due to a
change in the Total Leverage Ratio as demonstrated by the Compliance
Certificate, the new Applicable Margin shall apply to all Borrowings made or
outstanding thereafter until the next date that a Compliance Certificate is due
under Section 7.01(c) and demonstrates a change in the Total Leverage Ratio to
an amount so that another Applicable Margin shall be applied. Upon the request
of the Administrative Agent, the Borrower must demonstrate to the reasonable
satisfaction of the Administrative Agent the required applicable Total Leverage
Ratio in order to obtain an adjustment to a lower Applicable Margin. If the
Borrower fails to furnish to the Administrative Agent any Compliance Certificate
by the date required by this Agreement then the maximum Applicable Margin shall
apply at all times after such date for all Borrowings made or outstanding after
such date until the Borrower furnishes the required Compliance Certificate to
the Administrative Agent.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment. If the Revolving Credit Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments.

 

“Arranger” means J.P. Morgan Securities Inc.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in the form of
Exhibit “H” or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Credit Commitments.

 

“BBDO” means BBDO, BBDO Worldwide, BBDO North America, BBDO New York, Omnicom
Group, Inc. and their respective Affiliates.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Digital Generation Systems, Inc., a Delaware corporation.

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -4-



--------------------------------------------------------------------------------

“Borrowing Base” means, at any time, an amount equal to eighty percent (80%) of
Eligible Accounts.

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit “G” or
any other form approved by the Administrative Agent and the Borrower, together
with all attachments contemplated thereby.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Borrowing Request Form” means a certificate in substantially the form of
Exhibit “B-1”, properly completed and signed by the Borrower requesting a
Borrowing or a conversion or continuation of a Borrowing.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Dallas, Texas are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower and its
Subsidiaries that are (or would be) set forth in a consolidated statement of
cash flows of the Borrower for such period prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“CD Rate” means the secondary market rate for three-month certificates of
deposit (adjusted for statutory reserve requirements).

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 30% of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding capital stock
of the Borrower; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither (i)
nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated; or (c) the acquisition of direct or indirect Control of
the Borrower by any Person or group.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -5-



--------------------------------------------------------------------------------

(c) compliance by any Lender or the Issuing Bank (or, for purposes of Section
3.01(b), by any lending office of such Lender or by such Lender’s or the Issuing
Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

 

“Class” means when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term A
Loans or Term B Loans or Term C Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment
or Term A Loan Commitment or Term B Loan Commitment or Term C Loan Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning specified in Section 4.01.

 

“Commitment” means, a Revolving Credit Commitment, a Term A Loan Commitment, a
Term B Loan Commitment, a Term C Loan Commitment or any combination thereof (as
the context requires).

 

“Commitment Fee” means the commitment fee payable pursuant to Section 2.10.

 

“Compliance Certificate” means a certificate of a Financial Officer of the
Borrower, in the form of Exhibit “F” hereto.

 

“Consolidated EBITDA” means, for each period of determination, (a) EBITDA of the
Borrower and its Subsidiaries on a consolidated basis for such period, plus, (b)
for any portion of such period prior to the Effective Date of the Existing
Credit Agreement, Acquired AGT EBITDA for such portion of such period, plus (c)
for any portion of such period prior to the Effective Date, Acquired Maythenyi
EBITDA for such portion of such period, less (d) deferred revenues realized by
StarGuide for such period, plus (e) any and all costs incurred by StarGuide in
such period in connection with the deferred revenues subtracted in clause (d)
above.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Contribution and Indemnification Agreement” means the Second Amended and
Restated Contribution and Indemnification Agreement of the Borrower and each
Guarantor, in substantially the form of Exhibit “E”, as the same may be amended,
supplemented, or modified from time to time.

 

“Current Assets” means, at any particular time, all amounts which, in conformity
with GAAP, would be included as current assets on a consolidated balance sheet
of the Borrower and its Subsidiaries.

 

“Current Deferred Revenues” means that portion of Current Liabilities consisting
of current deferred revenues of Borrower and its Subsidiaries on a consolidated
basis.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -6-



--------------------------------------------------------------------------------

“Current Liabilities” means, at any particular time, the sum of (without
duplication) (a) all amounts which, in conformity with GAAP, would be included
as current liabilities on a consolidated balance sheet of the Borrower and its
Subsidiaries, and (b) one-half (1/2) of the aggregate principal amount of all
outstanding Revolving Loans.

 

“Current Ratio” means the ratio of (a) Current Assets to (b) Current Liabilities
less Current Deferred Revenues.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.06.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDA” means, for each period of determination for any Person and its
subsidiaries on a consolidated basis, the sum of (a) consolidated net income of
such Person and its subsidiaries for such period (whether positive or negative),
plus, (b) each of the following of such Person and its subsidiaries for such
period to the extent actually deducted in arriving at consolidated net income of
such Person and its subsidiaries for such period and without duplication:
depreciation, amortization, taxes, interest expense and other non-cash charges,
non-recurring charges and extraordinary charges specifically identified as such
as a separate line item on the Borrower’s income statement.

 

“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Effective Date of the Existing Agreement” means the date on which the
conditions specified in Section 6.01 of the Existing Agreement were satisfied
(or waived in accordance with Section 12.02 of the Existing Agreement).

 

“Eligible Accounts” means, at any time, all accounts receivable of the Obligors,
or any of them, created in the ordinary course of business that are acceptable
to the Administrative Agent in its sole discretion and satisfy the following
conditions:

 

  (a) The account complies with all applicable laws, rules, and regulations,
including, without limitation, usury laws, the Federal Truth in Lending Act, and
Regulation Z of the Board of Governors of the Federal Reserve System;

 

  (b) The account has not been outstanding for more than one hundred twenty
(120) days past the original date of invoice;

 

  (c) The account was created in connection with (i) the sale of goods by any
Obligor in the ordinary course of business and such sale has been consummated
and such goods have been shipped and delivered and received by the account
debtor, or (ii) the performance of services by any Obligor in the ordinary
course of business and such services have been completed and accepted by the
account debtor;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -7-



--------------------------------------------------------------------------------

  (d) The account arises from an enforceable contract, the performance of which
has been completed by any Obligor;

 

  (e) The account is not a prebilled account and, without limiting the
foregoing, does not consist of or arise from maintenance receivables or
receivables that result in the booking of deferred revenue;

 

  (f) The account does not arise from the sale of any good that is on a
bill-and-hold, guaranteed sale, sale-or-return, sale on approval, consignment,
or any other repurchase or return basis;

 

  (g) An Obligor has good and indefeasible title to the account and the account
is not subject to any Lien except Liens in favor of the Administrative Agent;

 

  (h) The account does not arise out of a contract with or order from, an
account debtor that, by its terms, prohibits or makes void or unenforceable the
grant of a security interest by any Obligor to the Administrative Agent in and
to such account;

 

  (i) The account is not subject to any counterclaim, defense or dispute;

 

  (j) If an account is subject to any setoff, recoupment, contra account, charge
back, credit or any other obligation owed by any Obligor to such account debtor
or any adjustment, other than normal discounts for prompt payment, only the
amount in excess of such setoff, recoupment, contra account, charge back,
credit, obligation or adjustment shall be eligible;

 

  (k) The account debtor is not insolvent or the subject of any bankruptcy or
insolvency proceeding and has not made an assignment for the benefit of
creditors, suspended normal business operations, dissolved, liquidated,
terminated its existence, ceased to pay its debts as they become due, or
suffered a receiver or trustee to be appointed for any of its assets or affairs;

 

  (l) The account is not evidenced by chattel paper or an instrument;

 

  (m) No default exists under the account by any party thereto;

 

  (n) The account debtor has not returned or refused to retain, or otherwise
notified any Obligor of any dispute concerning, or claimed nonconformity of, any
of the goods from the sale of which the account arose;

 

  (o) The account is not owed by an Affiliate of any Obligor;

 

  (p) The account is payable in dollars by the account debtor;

 

  (q)

Either (i) the account debtor is domiciled in the United States of America or
(ii) the account is backed or secured by credit insurance or a letter of credit
satisfactory to the Administrative Agent in all respects and such credit
insurance

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -8-



--------------------------------------------------------------------------------

 

or letter of credit, as applicable, has been assigned to the Administrative
Agent upon terms acceptable to the Administrative Agent in its discretion;

 

  (r) The account is not owed by an account debtor with respect to which more
than thirty percent (30%) of the aggregate balances then outstanding on accounts
owed by such account debtor and its Affiliates to the Obligors, or any of them,
have been outstanding for more than one hundred twenty (120) days past the dates
of their original invoices;

 

  (s) The account debtor is not the United States of America or any department,
agency, or instrumentality thereof, or any other Governmental Authority, unless
the Federal Assignment of Claims Act of 1940, as amended, or any similar state
statute, as applicable, shall have been complied with.

 

  (t) If the accounts owed by any account debtor, other than BBDO, represent
more than ten percent (10%) of the aggregate amount of all accounts receivable
of the Obligors, only that portion of the accounts owed by such account debtor
which does not exceed such ten percent (10%) limit shall be eligible.

 

  (u) If the accounts owed by BBDO represent more than fifteen percent (15%) of
the aggregate amount of all accounts receivable of the Obligors, only that
portion of the accounts owed by such account debtor which does not exceed such
fifteen percent (15%) limit shall be eligible.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity or ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -9-



--------------------------------------------------------------------------------

Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article X.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.14(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.12(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.12(a).

 

“Existing Credit Agreement” is defined in the Recitals of this Agreement.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -10-



--------------------------------------------------------------------------------

published on the next succeeding Business Day by the Federal Reserve The Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fixed Charge Coverage Ratio” means as of each date of determination, the ratio
of (a) (i) Consolidated EBITDA for the 12-month period ended on such date of
determination, less (ii) Capital Expenditures for the 12-month period ended on
such date of determination, and including, for purposes of this definition,
capital expenditures during such period by or for the Broadcast Division of AGT
and capital expenditures during such period by or for Maythenyi, to (b) the sum
of the following for the Borrower and its Subsidiaries on a consolidated basis
for the 12-month period ended on such date of determination: (i) regularly
scheduled principal payments of Indebtedness scheduled to be paid during such
period, whether or not actually paid, plus (ii) cash interest expense for such
period; provided that, with regard to the principal payment due on the Term B
Loan on the Term B Loan Maturity Date, only $750,000 of such payment shall be
included for purposes of determining the Fixed Charge Coverage Ratio for periods
ending on or after the Term B Loan Maturity Date, and the remaining amount of
such payment shall be excluded for such purposes.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.

 

“Free Cash Flow” means, for any period, (a) Consolidated EBITDA for such period,
minus (b) the sum of (i) Capital Expenditures made and payable in such period,
plus (ii) taxes payable in cash and paid in such period for the Borrower and its
Subsidiaries, plus (iii) cash interest expense in respect of Indebtedness of
Borrower and its Subsidiaries payable and paid in such period, plus (iv)
scheduled principal amortization of the Term A Loans, Term B Loans or Term C
Loans and other Indebtedness in such period.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -11-



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantors” means all of the Subsidiaries of the Borrower as of the Effective
Date (except any Foreign Subsidiary) and each other Subsidiary that at any time
executes a Guaranty in favor of the Administrative Agent and the Lenders.

 

“Guaranty” means the Second Amended and Restated Guaranty of each Guarantor in
favor of the Administrative Agent and the Lenders, in substantially the form of
Exhibit “D” hereto, as the same may be amended, supplemented, or modified from
time to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all obligations
secured by (or for which the holder of such obligations has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, letters of guaranty,
bankers’ acceptances, surety or other bonds and similar instruments, (j) all
liabilities of such Person in respect of unfunded vested benefits under any Plan
and (k) payment obligations with respect to Hedging Agreements, provided that
for purposes of this definition,

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -12-



--------------------------------------------------------------------------------

the amount of the obligation of any Person under any Hedging Agreement shall be
the amount determined, in respect thereof as of the end of the most recently
ended fiscal quarter of such Person, based on the assumption that such Hedging
Agreement has terminated at the end of such fiscal quarter, and in making such
determination, if such Hedging Agreement provides for the netting of amounts
payable by and to each party thereto or if any Hedging Agreement provides for
the simultaneous payment of amounts by and to each party, then in each such
case, the amount of such obligation shall be the net amount so determined. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Adjustment Date” means the date a Compliance Certificate is due under
Section 7.01(c) for Borrower’s fiscal quarter ending September 30, 2004.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, and provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Issuing Bank” means JPMorgan Chase Bank, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -13-



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Request Form” means a certificate, in substantially the form
of Exhibit “B-2” hereto, properly completed and signed by the Borrower
requesting the issuance of a Letter of Credit (or the amendment, renewal, or
extension of an outstanding Letter of Credit).

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -14-



--------------------------------------------------------------------------------

foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan Documents” means this Agreement and all promissory notes, security
agreements, pledge agreements, deeds of trust, assignments, guaranties, and
other instruments, documents, and agreements executed and delivered pursuant to
or in connection with this Agreement, as such instruments, documents, and
agreements may be amended, modified, renewed, extended, or supplemented from
time to time.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations, condition (financial or otherwise) or prospects,
of the Borrower and the Subsidiaries taken as a whole, (b) the ability of the
Borrower to pay and perform any of the Obligations, (c) the ability of the
Guarantors, collectively, to pay and perform any of the Obligations, (d) any of
the rights of or benefits available to the Administrative Agent and the Lenders
under this Agreement or any of the other Loan Documents, or (e) the validity or
enforceability of this Agreement or any of the other Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), including obligations in respect of one or more Hedging Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $1,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the amount of its payment
obligations thereunder determined as provided in clause (k) of the definition of
“Indebtedness” set forth in this Section 1.01.

 

“Maximum Rate” means, at any time and with respect to any Lender, the maximum
rate of interest under applicable law that such Lender may charge the Borrower.
The Maximum Rate shall be calculated in a manner that takes into account any and
all fees, payments, and other charges in respect of the Loan Documents that
constitute interest under applicable law. Each change in any interest rate
provided for herein based upon the Maximum Rate resulting from a change in the
Maximum Rate shall take effect without notice to the Borrower at the time of
such change in the Maximum Rate. For purposes of determining the Maximum Rate
under Texas law, the applicable rate ceiling shall be the weekly ceiling
described in, and computed in accordance with, Chapter 303 of the Texas Finance
Code.

 

“Maythenyi” means Maythenyi, Inc. a Florida corporation.

 

“Maythenyi Acquisition” means the acquisition of substantially all of the assets
of Maythenyi used or useful in or relating to the advertising and production
database information services and related business operations conducted by
Maythenyi by Maythenyi Acquisition Corp., pursuant to the Maythenyi Purchase and
Sale Agreement.

 

“Maythenyi Acquisition Corp.” means DG Systems Acquisition II Corporation, a
Delaware corporation and a wholly-owned Subsidiary of the Borrower.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -15-



--------------------------------------------------------------------------------

“Maythenyi Purchase and Sale Agreement” means that certain Asset Purchase
Agreement dated as of August 31, 2004, between the Borrower, Maythenyi and
Pamela Maythenyi (for the purposes of Article 5 thereof only).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Notes” means the Revolving Credit Notes and the Term Notes.

 

“Obligations” means all obligations, indebtedness, and liabilities of the
Borrower and the Subsidiaries, or any of them, to the Administrative Agent, the
Issuing Bank, the Arranger and the Lenders, or any of them, arising pursuant to
any of the Loan Documents or Hedging Agreements, now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, and all interest
accruing thereon and all attorneys’ fees and other expenses incurred in the
enforcement or collection thereof.

 

“Obligors” means the Borrower and the Guarantors.

 

“Original Closing Date” means May 5, 2003.

 

“Original Credit Agreement” is defined in the Recitals of this Agreement.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

  (a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 7.04;

 

  (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 7.04;

 

  (c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -16-



--------------------------------------------------------------------------------

  (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

  (e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article X; and

 

  (f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

  (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

  (b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

  (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market and other deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

  (d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

  (e) investments in loan participations offered by a Lender or any Affiliate of
a Lender maturing within 30 days from the date of acquisition thereof and
having, at such date of acquisition, a rating that is deemed to be investment
grade or better from either S&P or Moody’s.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -17-



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum announced from time to time by
JPMorgan Chase Bank as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is announced as being effective.

 

“Register” has the meaning set forth in Section 12.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, Term A Loans, Term B Loans, Term C Loans and unused Commitments
representing more than the Required Percentage of the sum of the total Revolving
Credit Exposures, outstanding Term A Loans, outstanding Term B Loans,
outstanding Term C Loans and unused Commitments at such time.

 

“Required Percentage” means (a) 66 2/3% at all times when there are more than
three (3) Lenders and each such Lender has Revolving Credit Exposures, Term A
Loans, Term B Loans, Term C Loans and unused Commitments in an aggregate amount
not less than $5,000,000, and (b) 100% at all other times.

 

“Restricted Indebtedness” means Indebtedness of the Borrower or any Subsidiary,
the payment, prepayment, redemption, repurchase or defeasance of which is
restricted under Section 8.06.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests of the Borrower or any Subsidiary or any option, warrant or
other right to acquire any Equity Interests of the Borrower or any Subsidiary.

 

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.07, and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04. The initial amount of each Lender’s Revolving Credit
Commitment is set forth on Schedule 1.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Credit Commitments is $23,500,000.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -18-



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

 

“Revolving Credit Maturity Date” means May 5, 2006.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of a Lender, in substantially the form of Exhibit “A-1” hereto, and all
extensions, renewals, and modifications thereof and all substitutions therefor.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01
hereof.

 

“S&P” means Standard & Poor’s.

 

“Security Agreement” means the Second Amended and Restated Security Agreement of
the Borrower and the Subsidiaries in favor of the Administrative Agent for the
benefit of the Administrative Agent and the Lenders, in substantially the form
of Exhibit ”C” hereto, as the same may be amended, supplemented or modified from
time to time.

 

“Senior Debt” means all Indebtedness of Borrower and its Subsidiaries on a
consolidated basis other than Subordinated Debt.

 

“Senior Leverage Ratio” means, as of each date of determination, the ratio of
(i) Senior Debt as of such date of determination to (ii) Consolidated EBITDA for
the 12-month period ended as of such date of determination.

 

“Solvent” means, as to any Person, that (a) the aggregate fair market value of
its assets exceeds its liabilities, (b) it has sufficient cash flow to enable it
to pay its Indebtedness as such Indebtedness matures, and (c) it does not have
unreasonably small capital to conduct its business.

 

“StarGuide” means StarGuide Digital Networks, Inc., a Nevada corporation and a
wholly-owned Subsidiary of the Borrower.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Subordinated Debt” means all Indebtedness of the Borrower and its Subsidiaries
subordinated in right of payment to the Obligations pursuant to documents
containing maturities, amortization schedules, covenants, defaults, remedies,
subordination provisions and other

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -19-



--------------------------------------------------------------------------------

material terms in form and substance satisfactory to the Administrative Agent
and the Required Lenders.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Borrower or a Subsidiary is or
may become obligated to make (i) any payment in connection with a purchase by
any third party from a Person other than the Borrower or a Subsidiary of any
Equity Interest in the Borrower or any Subsidiary, any warrants, options or
other rights to acquire any Equity Interests of the Borrower or any Subsidiary,
or any Restricted Indebtedness or (ii) any payment (other than on account of a
permitted purchase by it of any Equity Interests in the Borrower or any
Subsidiary, any warrants, options or other rights to acquire any Equity
Interests of the Borrower or any Subsidiary, or any Restricted Indebtedness) the
amount of which is determined by reference to the price or value at any time of
any Equity Interest in the Borrower or any Subsidiary, any warrants, options or
other rights to acquire any Equity Interests of the Borrower or any Subsidiary,
or any Restricted Indebtedness; provided that no phantom stock or similar plan
providing for payments only to current or former directors, officers or
employees of the Borrower or the Subsidiaries (or their heirs or estates) shall
be deemed to be a Synthetic Purchase Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term A Loan” means a Loan made pursuant to the Original Credit Agreement and
evidenced by Term A Notes executed by Borrower and payable to the respective
Lenders.

 

“Term A Loan Amount” means, with respect to each Lender as of the Effective
Date, the outstanding principal balance of the Term A Loan held by such Lender
on the Effective Date. Each Lender’s Term A Loan Amount is set forth on Schedule
1.01. The aggregate amount of the Lenders’ Term A Loan Amounts is $4,000,000.

 

“Term A Loan Commitment” means the commitment of each Lender to make a Term A
Loan, which Term A Loans have been funded under the Original Credit Agreement
and which Term A Loan Commitments have terminated.

 

“Term A Loan Maturity Date” means September 30, 2005.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -20-



--------------------------------------------------------------------------------

“Term A Note” means each of the promissory notes of the Borrower dated July 3,
2003, payable to the order of the respective Lenders, each in substantially the
form of Exhibit “A-2” hereto, and all extensions, renewals, and modifications
thereof and all substitutions therefor.

 

“Term B Lenders” means those Lenders that have a Term B Loan Commitment.

 

“Term B Loan” means a Loan made pursuant to the Existing Credit Agreement and
evidenced by Term B Notes executed by Borrower and payable to the respective
Term B Lenders.

 

“Term B Loan Amount” means, with respect to each Term B Lender as of the
Effective Date, the outstanding principal balance of the Term B Loan held by
such Lender on the Effective Date. Each Lender’s Term B Loan Amount is set forth
on Schedule 1.01. The aggregate amount of the Term B Lenders’ Term B Loan
Amounts is $6,000,000.

 

“Term B Loan Commitment” means the commitment of each Term B Lender to make a
Term B Loan, which Term B Loans have been funded under the Existing Credit
Agreement and which Term B Loan Commitments have terminated.

 

“Term B Loan Maturity Date” means September 30, 2005.

 

“Term B Note” means each of the promissory notes of the Borrower dated June 10,
2004, payable to the order of the respective Term B Lenders, each in
substantially the form of Exhibit “A-3” hereto, and all extensions, renewals,
and modifications thereof and all substitutions therefor.

 

“Term C Lenders” means those Lenders that have a Term C Loan Commitment.

 

“Term C Loan” means a Loan made pursuant to clause (a) of Section 2.01 hereof.

 

“Term C Loan Commitment” means, with respect to each Term C Lender as of the
Effective Date, the commitment of such Term C Lender to make a Term C Loan
hereunder on the Effective Date, expressed as an amount representing the maximum
aggregate amount of the Term C Loan to be made by such Lender hereunder. The
initial amount of each Term C Lender’s Term C Loan Commitment is set forth on
Schedule 1.01. The initial aggregate amount of the Term C Lenders’ Term C Loan
Commitments is $2,500,000.

 

“Term C Loan Maturity Date” means December 31, 2005.

 

“Term C Note” means a promissory note of the Borrower payable to the order of a
Term C Lender, in substantially the form of Exhibit “A-4” hereto, and all
extensions, renewals, and modifications thereof and all substitutions therefor.

 

“Term Loan” means Term A Loan, Term B Loan or Term C Loan, as the case may be.
For purposes of references in each of the Term A Notes, “Term Loan” means Term A
Loan.

 

“Term Loan Maturity Date” means the Term A Loan Maturity Date, the Term B Loan
Maturity Date or the Term C Loan Maturity Date, as the case may be. For purposes
of

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -21-



--------------------------------------------------------------------------------

references in each of the Term A Notes, “Term Loan Maturity Date” means the Term
A Loan Maturity Date.

 

“Term Notes” means Term A Notes, Term B Notes and Term C Notes. For purposes of
references in each of the Term A Notes, “Term Notes” means “Term A Notes.”

 

“Total Leverage Ratio” means, as of each date of determination, the ratio of (i)
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis as of
such date of determination to (ii) Consolidated EBITDA for the 12-month period
ended on such date of determination.

 

“Transactions” means (a) the execution, delivery and performance by the Borrower
and each Guarantor of this Agreement and the other Loan Documents to which it is
a party, the borrowing of Loans and the use of the proceeds thereof, and (b) the
Maythenyi Acquisition.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect in the State of Texas.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -22-



--------------------------------------------------------------------------------

thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

SECTION 1.04 UCC Changes. All terms used herein which are defined in the UCC
shall, unless otherwise provided, have the meanings ascribed to them in the UCC
both as in effect on the date of this Agreement and as hereafter amended. The
parties intend that the terms used herein which are defined in the UCC have, at
all times, the broadest and most inclusive meanings possible. Accordingly, if
the UCC shall in the future be amended or held by a court to define any term
used herein more broadly or inclusively than the UCC in effect on the date of
this Agreement, then such term as used herein shall be given such broadened
meaning. If the UCC shall in the future be amended or held by a court to define
any term used herein more narrowly, or less inclusively, than the UCC in effect
on the date of this Agreement, such amendment or holding shall be disregarded in
defining terms used in this Agreement.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
(a) each Term C Lender agrees to make a Term C Loan to the Borrower on the
Effective Date in a principal amount not exceeding its Term C Loan Commitment,
(b) each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Credit Commitment, or (ii) the sum of the total Revolving Credit
Exposures exceeding the lesser of the Borrowing Base or the sum of the total
Revolving Credit Commitments, (c) Borrower and each Lender acknowledge that such
Lender has previously made a Term A Loan to the Borrower, that such Term A Loan
remains outstanding as of the Effective Date and that the outstanding principal
balance of such Term A Loan, as of the Effective Date, is the Term A Loan Amount
specified on Schedule 1.01 and (d) Borrower and each Term B Lender acknowledge
that such Term B Lender has previously made a Term B Loan to the Borrower, that
such Term B Loan remains outstanding as of the Effective Date and that the
outstanding principal balance of such Term B Loan, as of the Effective Date, is
the Term B Loan Amount specified on Schedule 1.01. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans. Amounts repaid in respect of the
Term A Loans, Term B Loans or Term C Loans may not be reborrowed.

 

SECTION 2.02 Loans and Borrowings.

 

  (a)

Each Loan shall be made as part of a Borrowing consisting of Loans of the same
Class and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -23-



--------------------------------------------------------------------------------

 

Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

  (b) Subject to Sections 3.02, 3.03 and 3.04, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

  (c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000. At the time that each ABR Revolving Loan
Borrowing is made, such Borrowing shall be not less than $500,000 provided that
an ABR Revolving Loan Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Revolving Credit Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e). Borrowings of more than one Type or Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
eight Eurodollar Borrowings outstanding.

 

  (d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date or Term A Loan Maturity Date or Term B Loan Maturity Date
or Term C Loan Maturity Date, as applicable.

 

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., Dallas, Texas time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., Dallas, Texas time, on the same
Business Day as the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly on the
same day that such telephonic Borrowing Request is made by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request by means of
a Borrowing Request Form signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

  (i) the aggregate amount of the requested Borrowing;

 

  (ii) the date of such Borrowing, which shall be a Business Day;

 

  (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -24-



--------------------------------------------------------------------------------

  (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

  (v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04 Letters of Credit.

 

  (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated and payable
in dollars for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

  (b)

Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice by means of a Letter of Credit Request
Form requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $1,000,000 and (ii) the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -25-



--------------------------------------------------------------------------------

 

total Revolving Loan Borrowings and LC Exposure shall not exceed the lesser of
the total Revolving Credit Commitments and the Borrowing Base then in effect.

 

  (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Credit Maturity Date.

 

  (d) Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

  (e)

Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect of
a Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying
to the Administrative Agent an amount equal to such LC Disbursement not later
than 12:00 noon, Dallas, Texas time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., Dallas, Texas time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, Dallas, Texas time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., Dallas,
Texas time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -26-



--------------------------------------------------------------------------------

 

Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and Section
2.05 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

  (f)

Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -27-



--------------------------------------------------------------------------------

 

that, in the absence of gross negligence or willful misconduct on the part of
the Issuing Bank (as finally determined by a court of competent jurisdiction),
the Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

  (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

  (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.11(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (d) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

  (i)

Replacement of the Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.10(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -28-



--------------------------------------------------------------------------------

 

and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

 

  (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (g) or (h) of Article X. The
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.09(d). Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Lenders), be
applied to satisfy other Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.09(d), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the Borrower would remain in
compliance with Section 2.09(d) and no Default shall have occurred and be
continuing.

 

SECTION 2.05 Funding of Borrowings.

 

  (a)

Each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 2:00 p.m., Dallas,
Texas time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -29-



--------------------------------------------------------------------------------

 

received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in Dallas, Texas and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.04(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

  (b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

SECTION 2.06 Interest Elections.

 

  (a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

  (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request by
means of a Borrowing Request Form signed by the Borrower.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -30-



--------------------------------------------------------------------------------

  (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and 2.03:

 

  (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

  (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

  (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

  (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

  (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

  (e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

  (f) A Borrowing of any Class may not be converted to or continued as a
Eurodollar Borrowing if after giving effect thereto (i) the Interest Period
therefor would commence before and end after a date on which any principal of
the Loans of such Class is scheduled to be repaid and (ii) the sum of the
aggregate principal amount of the outstanding Eurodollar Borrowings of such
Class with Interest Periods ending on or prior to such scheduled repayment date
plus the aggregate principal amount of outstanding ABR Borrowings of such Class
would be less than the aggregate principal amount of the Loans of such Class
required to be repaid on such scheduled repayment date.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -31-



--------------------------------------------------------------------------------

SECTION 2.07 Termination and Reduction of Commitments.

 

  (a) Unless previously terminated, (i) the Term C Loan Commitments shall
terminate at 5:00 p.m., Dallas, Texas time, on the Effective Date and (ii) the
Revolving Credit Commitments shall terminate on the Revolving Credit Maturity
Date. The Term A Loans and the Term B Loans have been funded, and the Term A
Loan Commitments and the Term B Loan Commitments have terminated.

 

  (b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000, or if less, the amount of such Commitment, and (ii) the
Borrower shall not terminate or reduce the Revolving Credit Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.09, the Revolving Credit Exposures would exceed the
total Revolving Credit Commitments.

 

  (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Credit Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments of any Class shall be
permanent. Each reduction of the Commitments of any Class shall be made ratably
among the Lenders in accordance with their respective Commitments of such Class.

 

SECTION 2.08 Repayment of Loans; Evidence of Debt.

 

  (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Revolving Credit Maturity Date, (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term A Loan as provided in paragraph (b) of this Section, (iii)
to the Administrative Agent for the account of each Term B Lender the then
unpaid principal amount of each Term B Loan as provided in paragraph (c) of this
Section and (vi) to the Administrative Agent for the account of each Term C
Lender the then unpaid principal amount of each Term C Loan as provided in
paragraph (d) of this Section.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -32-



--------------------------------------------------------------------------------

  (b) The Borrower shall repay Term A Loan Borrowings in equal quarterly
installments of principal on the last day of each March, June, September and
December. To the extent not previously paid, all Term A Loans shall be due and
payable on the Term A Loan Maturity Date.

 

  (c) The Borrower shall repay Term B Loan Borrowings in equal quarterly
installments of $750,000 each, the first such installment to be due and payable
on September 30, 2004, with like successive installments of principal to be due
and payable on the last day of each December, March, June and September
thereafter. To the extent not previously paid, all Term B Loans shall be due and
payable on the Term B Loan Maturity Date.

 

  (d) The Borrower shall repay Term C Loan Borrowings in equal quarterly
installments of $500,000 each, the first such installment to be due and payable
on December 31, 2004, with like successive installments of principal to be due
and payable on the last day of each March, June, September and December
thereafter. To the extent not previously paid, all Term C Loans shall be due and
payable on the Term C Loan Maturity Date.

 

  (e) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

  (f) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

  (g) The entries made in the accounts maintained pursuant to paragraph (e) or
(f) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

  (h) The obligation of the Borrower to repay each Lender for Revolving Loans
made by such Lender and interest thereon shall be evidenced by a Revolving
Credit Note executed by the Borrower, payable to the order of such Lender, in
the principal amount of such Lender’s Revolving Credit Commitment as in effect
on the date hereof, and initially dated the date hereof.

 

  (i)

The obligation of the Borrower to repay each Lender for Term A Loans made by
such Lender and interest thereon shall be evidenced by a Term A Note executed by
the Borrower and payable to the order of such Lender. The obligation of the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -33-



--------------------------------------------------------------------------------

 

Borrower to repay each Term B Lender for Term B Loans made by such Lender and
interest thereon shall be evidenced by a Term B Note executed by the Borrower
and payable to the order of such Term B Lender. The obligation of the Borrower
to repay each Term C Lender for Term C Loans made by such Lender and interest
thereon shall be evidenced by a Term C Note in the original principal amount of
such Lender’s Term C Commitment as in effect on the date hereof, and initially
dated the date hereof.

 

SECTION 2.09 Prepayment of Loans.

 

  (a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.

 

  (b) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(c) of this Section.

 

  (c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing that will be made before the last day of the applicable
Interest Period and shall pay all amounts required to be paid by Section 3.05
concurrently with such prepayment. Such notice shall be given not later than
11:00 a.m., Dallas, Texas time, two Business Days before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11.

 

  (d) Each prepayment of any Term Loan Borrowing that does not result in
prepayment in full of all Term Loans shall be applied (i) ratably to all Term
Loans based on the respective outstanding principal balances of the Term Loans,
(ii) ratably to the Lenders holding any Term Loans based on the respective
outstanding principal balances of the Term Loans held by each such Lender, and
(iii) to scheduled repayments of each of the Term Loan Borrowings to be made
pursuant to Section 2.08 in inverse order of maturity. Borrower may at any time
prepay all of the Term Loans in whole, provided such prepayment is otherwise
made in accordance with the terms and conditions set forth in this Agreement.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -34-



--------------------------------------------------------------------------------

  (e) If at any time the total Revolving Credit Exposures exceeds the lesser of
the Borrowing Base and the total Revolving Credit Commitments, the Borrower
shall promptly prepay the outstanding Borrowings by the amount of the excess
(or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.04(j) in an
aggregate amount equal to such excess).

 

SECTION 2.10 Fees.

 

  (a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (pro rata in accordance with the Revolving Credit Commitment of each
Lender) a Commitment Fee in the amount of (i) at all times when the amount of
the Revolving Credit Commitments utilized by Borrower is greater than 33% of the
total Revolving Credit Commitments, the product of the daily average unused
amount of the Revolving Credit Commitments times the applicable rate per annum
set forth in the definition of Applicable Margin, and (ii) at all times when the
amount of the Revolving Credit Commitments utilized by Borrower is equal to or
less than 33% of the total Revolving Credit Commitments, the sum of the amount
specified in the foregoing clause (i) plus an additional amount equal to the
product of the daily average unused amount of the Revolving Credit Commitments
times 0.25% per annum. For purposes of calculating the Commitment Fee hereunder,
the Revolving Credit Commitments shall be deemed utilized by the amount of all
Revolving Loan Borrowings and LC Exposure. Accrued Commitment Fees payable under
this Section shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Credit Commitments terminate, commencing on the first such date to occur after
the date hereof. All Commitment Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

  (b)

The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect its participations in all
outstanding Letters of Credit, which shall accrue at the rate per annum equal to
the Applicable Margin then in effect for Eurodollar Borrowings as set forth in
the definition of Applicable Margin on the average daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Credit
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 1/8% per annum on the average daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date of termination of the Revolving Credit Commitments and the date on which
there ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -35-



--------------------------------------------------------------------------------

 

including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Credit Commitments terminate
and any such fees accruing after the date on which the Revolving Credit
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

  (c) The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

  (d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Commitment Fees, to
the Lenders. Fees paid shall not be refundable under any circumstances.

 

SECTION 2.11 Interest.

 

  (a) The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

 

  (b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

  (c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, including interest and
fees, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.

 

  (d)

Accrued interest on each Loan shall be payable in arrears (1) on each Interest
Payment Date for such Loan, (2) in the case of Revolving Loans, upon the earlier
of the Revolving Credit Maturity Date and the date of termination of the
Revolving Credit Commitments, (3) in the case of Term A Loans, upon the Term A
Loan Maturity Date, (4) in the case of Term B Loans, upon the Term B Loan
Maturity Date and (5) in the case of Term C Loans, upon the Term C Loan Maturity
Date; provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -36-



--------------------------------------------------------------------------------

 

prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

  (e) All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.12 Taxes.

 

  (a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

  (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

  (c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or Issuing Bank, or
by the Administrative Agent on its own behalf or on behalf of a Lender or
Issuing Bank, shall be conclusive absent manifest error.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -37-



--------------------------------------------------------------------------------

  (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

  (e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

SECTION 2.13 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

  (a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or reimbursement of LC Disbursements or
of amounts payable under Section 2.12, 3.01 or 3.05, or otherwise) prior to
12:00 noon, Dallas, Texas time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 712 Main Street, Houston, Texas 77002, except payments to be made
directly to the Issuing Bank and except that payments pursuant to Sections 2.12,
3.01, 3.05 and 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

  (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -38-



--------------------------------------------------------------------------------

  (c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

  (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

  (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(b), or 2.13(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -39-



--------------------------------------------------------------------------------

SECTION 2.14 Mitigation Obligations; Replacement of Lenders.

 

  (a) If any Lender requests compensation under Section 3.01, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or 3.01, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

  (b) If any Lender requests compensation under Section 3.01, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Credit Commitment is being assigned, the Issuing Bank), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 3.01 or payments required
to be made pursuant to Section 2.12, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -40-



--------------------------------------------------------------------------------

ARTICLE III

 

YIELD PROTECTION AND ILLEGALITY

 

SECTION 3.01 Increased Costs.

 

  (a) If any Change in Law shall:

 

  (i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

 

  (ii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

  (b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank such additional amount or amounts as will compensate such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any
such reduction suffered.

 

  (c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

  (d)

Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -41-



--------------------------------------------------------------------------------

 

be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

SECTION 3.02 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

  (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

  (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

SECTION 3.03 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to (a) honor its obligation to make Eurodollar Borrowings hereunder or
(b) maintain Eurodollar Borrowings hereunder, then such Lender shall promptly
notify the Borrower (with a copy to the Administrative Agent) thereof and such
Lender’s obligation to make or maintain Eurodollar Borrowings and to convert
other Types of Borrowings into Eurodollar Borrowings hereunder shall be
suspended until such time as such Lender may again make and maintain Eurodollar
Borrowings, in which case (i) all Borrowings which would be otherwise made by
such Lender as Eurodollar Borrowings shall be made instead as ABR Borrowings and
all Borrowings which would otherwise be converted into (or continued as)
Eurodollar Borrowings shall be converted instead into (or shall remain as) ABR
Borrowings and (ii) if such Lender so requests by notice to the Borrower (with a
copy to the Administrative Agent), all Eurodollar Borrowings of such Lender
shall be automatically converted into ABR Borrowings on the date specified by
such Lender in such notice.

 

SECTION 3.04 Treatment of Affected Borrowings. If the Eurodollar Borrowings of
any Lender are to be converted pursuant to Section 3.03 hereof, such Lender’s
Eurodollar Borrowings shall be automatically converted into ABR Borrowings on
the last day(s) of the then current Interest Period(s) for such Eurodollar
Borrowings (or on such earlier date as such Lender

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -42-



--------------------------------------------------------------------------------

may specify to the Borrower with a copy to the Administrative Agent) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 3.03 hereof which gave rise to such conversion no longer
exist:

 

  (a) To the extent that such Lender’s Eurodollar Borrowings have been so
converted, all payments and prepayments of principal which would otherwise be
applied to such Lender’s Eurodollar Borrowings shall be applied instead to its
ABR Borrowings; and

 

  (b) All Borrowings which would otherwise be made or continued by such Lender
as Eurodollar Borrowings shall be made as or converted into ABR Borrowings and
all Borrowings of such Lender which would otherwise be converted into Eurodollar
Borrowings shall be converted instead into (or shall remain as) ABR Borrowings.

 

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.03 hereof which gave rise
to the conversion of such Lender’s Eurodollar Borrowings pursuant to this
Section 3.04 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Borrowings are
outstanding, such Lender’s ABR Borrowings shall be automatically converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Borrowings to the extent necessary so that, after giving effect
thereto, all Borrowings held by the Lenders holding Eurodollar Borrowings and by
such Lender are held pro rata (as to principal amounts, Types, and Interest
Periods) in accordance with their respective Commitments.

 

SECTION 3.05 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(c) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.14, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -43-



--------------------------------------------------------------------------------

The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

ARTICLE IV

 

SECURITY

 

SECTION 4.01 Collateral. To secure full and complete payment and performance of
the Obligations, the Borrower shall execute and deliver or cause to be executed
and delivered the documents described below covering the property and collateral
described in this Section 4.01 (which, together with any other property and
collateral which may now or hereafter secure the Obligations or any part
thereof, is sometimes herein called the “Collateral”):

 

  (a) The Borrower will, and will cause each of the Guarantors to, grant to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders, or confirm that the Administrative Agent possesses, a
first priority security interest in all of its accounts, accounts receivable,
contract rights, equipment, machinery, furniture, fixtures, inventory, chattel
paper, documents, instruments, general intangibles, investment property, deposit
accounts, letter-of-credit rights, commercial tort claims, supporting
obligations, intellectual property, and Equity Interests in its Subsidiaries,
whether now owned or hereafter acquired, and all products and cash and noncash
proceeds thereof, pursuant to the Security Agreement; provided that not more
than 65% of the Equity Interests of any Foreign Subsidiary shall be required to
be subject to such security interest.

 

  (b) The Borrower will, and will cause each of its Subsidiaries to, execute and
deliver and cause to be executed and delivered such further documents and
instruments as the Administrative Agent, in its sole discretion, deems necessary
or desirable to evidence and perfect its Liens in the Collateral.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent, the Issuing
Bank and the Lenders that after giving effect to the Transactions:

 

SECTION 5.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where because of the nature of its activities or
properties such qualification is required.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -44-



--------------------------------------------------------------------------------

SECTION 5.02 Authorization; Enforceability. The Transactions are within the
powers of the Borrower and the Subsidiaries, respectively, and have been duly
authorized by all necessary action. This Agreement and the other Loan Documents
to which Borrower or any Guarantor is a party have been duly executed and
delivered by such Person and constitutes a legal, valid and binding obligation
of such Person, enforceable in accordance with their respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 5.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries, or their
respective assets, or give rise to a right thereunder to require any payment to
be made by the Borrower or any of its Subsidiaries, except where such violation
or default could not reasonably be expected to result in a Material Adverse
Effect, and (d) will not result in the creation or imposition of any Lien on any
asset of the Borrower or any of its Subsidiaries, other than Liens created or
imposed by the Loan Documents.

 

SECTION 5.04 Financial Condition; No Material Adverse Change.

 

  (a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders’ equity and cash flows as
of and for the fiscal years ended December 31, 2002 and December 31, 2003,
audited by KPMG LLP, independent public accountants. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP. The financial
statements of the AGT Acquisition Target heretofore furnished to Lenders present
fairly, in all material respects, the financial position and results of
operations and cash flows of the AGT Acquisition Target as of such dates and for
such periods indicated therein in accordance with GAAP. The financial statements
of Maythenyi heretofore furnished to Lenders present fairly, in all material
respects, the financial position and results of operations and cash flows of
Maythenyi as of such dates and for such periods indicated therein in accordance
with GAAP.

 

  (b) Since December 31, 2003, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole, or (to the knowledge of the
Borrower or any Subsidiary) the AGT Acquisition Target or Maythenyi.

 

  (c)

Except as disclosed in the financial statements referred to above or the notes
thereto and except for Disclosed Matters, after giving effect to the
Transactions,

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -45-



--------------------------------------------------------------------------------

 

none of the Borrower or its Subsidiaries has, as of the Effective Date, any
material contingent liabilities, unusual long term commitments or unrealized
losses.

 

SECTION 5.05 Properties.

 

  (a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes, and none of the properties, assets or
leasehold interests of the Borrower or any Subsidiary is subject to any Lien,
except as permitted by Section 8.02.

 

  (b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

  (c) Without limiting the foregoing, (i) the financial statements and other
information furnished to the Lenders regarding the AGT Acquisition and the AGT
Acquisition Target are true and correct in all material respects and present a
fair and accurate representation of the assets being acquired pursuant to the
AGT Acquisition. and (ii) the financial statements and other information
furnished to the Lenders regarding the Maythenyi Acquisition and Maythenyi are
true and correct in all material respects and present a fair and accurate
representation of the assets being acquired pursuant to the Maythenyi
Acquisition.

 

SECTION 5.06 Litigation and Environmental Matters.

 

  (a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement, any of the other Loan Documents or
the Transactions.

 

  (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -46-



--------------------------------------------------------------------------------

  (c) Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 5.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

SECTION 5.08 Investment and Holding Company Status. Neither the Borrower nor any
of its Subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

 

SECTION 5.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of all such underfunded Plans.

 

SECTION 5.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -47-



--------------------------------------------------------------------------------

SECTION 5.12 Indebtedness. The Borrower and its Subsidiaries have no
Indebtedness, except as disclosed on Schedule 8.01 or otherwise permitted by
Section 8.01.

 

SECTION 5.13 Subsidiaries. The Borrower has no Subsidiaries other than those
listed on Schedule 5.13 hereto, and Schedule 5.13 sets forth the jurisdiction of
organization of each Subsidiary and the percentage of the Borrower’s or any
Subsidiary’s ownership of the outstanding voting stock or other ownership or
Equity Interests of each Subsidiary. All of the outstanding Equity Interests of
each Subsidiary have been validly issued, is fully paid, and is nonassessable.
The Borrower shall, from time to time as necessary, deliver to the
Administrative Agent an updated Schedule 5.13 to this Agreement, together with a
certificate of an authorized officer of the Borrower certifying that the
information set forth in such schedule is true, correct and complete as of such
date.

 

SECTION 5.14 Inventory. All inventory of the Borrower and its Subsidiaries has
been and will hereafter be produced in compliance with all applicable laws,
rules, regulations, and governmental standards, including, without limitation,
the minimum wage and overtime provisions of the Fair Labor Standards Act, as
amended (29 U.S.C. §§ 201-219), and the regulations promulgated thereunder,
except any noncompliance that does not have a Material Adverse Effect.

 

SECTION 5.15 Patents, Trademarks and Copyrights. Schedule 5.15 sets forth a
true, accurate and complete listing, as of the date hereof, of all patents,
trademarks and copyrights, and applications therefor, of the Borrower and its
Subsidiaries. Except as created or permitted under the Loan Documents, no Lien
exists with respect to the interests of the Borrower or any Subsidiary in any
such patents, trademarks, copyrights or applications, and neither the Borrower
nor any Subsidiary has transferred or subordinated any interest it may have in
such patents, trademarks, copyrights and applications, except for licenses
permitted by Section 8.09(b). The Borrower shall, from time to time as
necessary, deliver to the Administrative Agent an updated Schedule 5.15 to this
Agreement, together with a certificate of an authorized officer of the Borrower
certifying that the information set forth on such schedule is true, correct and
complete as of such date. Upon the request of the Administrative Agent at any
time, the Borrower shall execute and deliver and cause to be executed and
delivered assignments of all patents, trademarks, copyrights and applications
therefor included in the Collateral, in favor of the Administrative Agent for
the benefit of the Administrative Agent and the Lenders, which assignments shall
be in form and substance satisfactory to the Administrative Agent and in proper
form (i) for recording in the U.S. Patent and Trademark Office to properly
reflect the Administrative Agent’s security interest in all U.S. patents,
trademarks and applications therefor included in the Collateral and (ii) for
recording with the U.S. Library of Congress to properly reflect the
Administrative Agent’s security interest in all U.S. copyrights and applications
therefor included in the Collateral.

 

SECTION 5.16 Margin Securities. Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any “margin stock”
within the meaning of Regulation T, U or X of the Board, as amended. No part of
the proceeds of any Borrowing will be used, directly or indirectly, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -48-



--------------------------------------------------------------------------------

SECTION 5.17 Labor Matters. Except for any of the following that would not have
a Material Adverse Effect, (a) there are no actual or threatened strikes, labor
disputes, slow downs, walkouts, work stoppages, or other concerted interruptions
of operations that involve any employees employed at any time in connection with
the business activities or operations at any of the Borrower’s or its
Subsidiaries’ locations, (b) hours worked by and payment made to the employees
of the Borrower or its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable laws, rules and regulations pertaining to
labor matters, (c) all payments due from the Borrower or its Subsidiaries for
employee health and welfare insurance, including, without limitation, workers’
compensation insurance, have been paid or accrued as a liability on its books,
(d) the business activities and operations of the Borrower and its Subsidiaries
are in compliance with the Occupational Safety and Health Act of 1970, 29 U.S.C.
§ 651 et seq. and other applicable health and safety laws, rules and
regulations.

 

SECTION 5.18 Solvency. On the Effective Date and on the date of each Borrowing,
the Borrower and each of its Subsidiaries are, and after giving effect to the
Transactions and the requested Borrowing, will be, Solvent.

 

SECTION 5.19 Burdensome Agreements. Neither the Borrower nor any of its
Subsidiaries are a party to any agreements which contain any unusual or
burdensome provisions which are reasonably likely to result in a Material
Adverse Effect.

 

SECTION 5.20 Permits, Licenses, Etc. The Borrower and each of its Subsidiaries
possess all material permits, licenses, patents, patent rights, trademarks,
trademark rights, trade names, trade name rights and copyrights which are
required to conduct their respective businesses.

 

ARTICLE VI

 

CONDITIONS

 

SECTION 6.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which the Administrative Agent (or its counsel) has received
(or waived in accordance with Section 12.02) each of the following, in form and
substance satisfactory to the Administrative Agent:

 

  (a) Credit Agreement. Either (i) a counterpart of this Agreement signed on
behalf of each party hereto or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

  (b)

Organizational and Authorization Matters. Such documents and certificates as the
Administrative Agent or its counsel may request relating to the organization,
existence and good standing of the Borrower and its Subsidiaries, the
authorization of the Transactions, incumbency of officers, specimen signatures
and any other legal matters relating to the Borrower, its Subsidiaries, the Loan

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -49-



--------------------------------------------------------------------------------

 

Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

  (c) Corporate Structure. Evidence of the Borrower’s corporate and subsidiary
structure, which evidence and structure shall be satisfactory to the
Administrative Agent.

 

  (d) Governmental and Third Party Approvals. All governmental and third-party
approvals necessary or advisable, in the judgment of the Administrative Agent,
in connection with the Loans and in connection with the continuing operations of
each of the Borrower and its Subsidiaries.

 

  (e) Financial Statements. The financial statements specified in Section 5.04,
which shall be satisfactory to the Administrative Agent.

 

  (f) Reports and Opinions. An independent auditor’s most recent management
letter and unqualified report and opinion on the Borrower’s financial
statements.

 

  (g) Notes. The Notes executed by the Borrower.

 

  (h) Security Agreement. The Security Agreement executed by the Borrower and
the Guarantors.

 

  (i) Financing Statements. Properly completed Uniform Commercial Code financing
statements naming the Borrower and the Guarantors as debtors and covering the
Collateral.

 

  (j) Equity Interests. The original certificates representing the Equity
Interests included in the Collateral, together with transfer powers duly
executed in blank by the Borrower and the applicable Guarantors.

 

  (k) Instruments and Chattel Paper. The originals of any and all instruments
and chattel paper included in the Collateral, including without limitation, all
promissory notes evidencing all intercompany Indebtedness owed to Borrower or
any Guarantor by Borrower or any Subsidiary, each endorsed to the order of the
Administrative Agent.

 

  (l) Intellectual Property Documentation. Documentation satisfactory to the
Administrative Agent, executed by the appropriate parties, (i) for recording in
the U.S. Patent and Trademark Office to properly reflect the Administrative
Agent’s security interest in all U.S. patents, trademarks and applications
therefor of the Borrower and the Guarantors, and (ii) for recording with the
United States Library of Congress to properly reflect the Administrative Agent’s
security interest in all U.S. copyrights and applications therefor of the
Borrower and the Guarantors.

 

  (m) Guaranty. The Guaranty executed by each Guarantor.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -50-



--------------------------------------------------------------------------------

  (n) Contribution and Indemnification Agreement. The Contribution and
Indemnification Agreement executed by the Borrower and each Guarantor.

 

  (o) Field Audit; Due Diligence. Completion and satisfactory results of the
field audit conducted by the Administrative Agent, and completion and
satisfactory results of all due diligence conducted by the Administrative Agent
and each Lender.

 

  (p) Insurance Policies. Certificate(s) of insurance evidencing all insurance
policies required by Section 7.07, together with loss payable endorsements
(where applicable) in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, with respect to all insurance policies
covering Collateral.

 

  (q) Lien Searches. The results of UCC, tax and judgment lien searches showing
all financing statements, other documents or instruments and tax and judgment
liens on file against each of the Borrower and the Guarantors in such
jurisdictions as the Administrative Agent may require, such searches to be as of
a date satisfactory to the Administrative Agent.

 

  (r) Opinion of Counsel. A favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Gardere
Wynne Sewell LLP, counsel for the Borrower and the Subsidiaries, in form and
substance satisfactory to the Administrative Agent. The Borrower hereby requests
such counsel to deliver such opinion.

 

  (s) Indebtedness. All terms of the Material Indebtedness of the Borrower and
its Subsidiaries which shall be satisfactory to the Lenders, and all requisite
consents, approvals and amendments relating to such Material Indebtedness, which
shall be in form and substance satisfactory to the Administrative Agent.

 

  (t) Initial Borrowing Base Certificate. An initial Borrowing Base Certificate
as of June 30, 2004, prepared on a pro forma basis as though the Maythenyi
Acquisition had occurred prior to such date.

 

  (u) Solvency Certificates. Certificates, dated the Effective Date and signed
by a Financial Officer of the Borrower and each of the Subsidiaries certifying
as to the Solvency of the Borrower and each of the Subsidiaries as of the
Effective Date and after giving effect to the Transactions.

 

  (v) Fees and Expenses. All fees and other amounts due and payable on or prior
to the Effective Date, including (1) all fees payable to the Administrative
Agent, the Arranger and each Lender under this Agreement or any separate
agreement or fee letter, and (2) to the extent invoiced, reimbursement or
payment of all attorneys’ fees and out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -51-



--------------------------------------------------------------------------------

  (w) Acquisition Documents. Copies of the Maythenyi Purchase and Sale Agreement
and other Acquisition Documents relating to the Maythenyi Acquisition, certified
by a Financial Officer as complete and correct.

 

  (x) Maythenyi Acquisition. Evidence that all consents and approvals required
to be obtained from any Governmental Authority or other Person in connection
with the Maythenyi Acquisition shall have been obtained, and all applicable
waiting periods and appeal periods shall have expired, in each case without the
imposition of any burdensome conditions, and that the Maythenyi Acquisition
shall have been, or substantially simultaneously with the funding of Loans on
the Effective Date shall be, consummated in accordance with such Acquisition
Documents and applicable law, without any amendment to or waiver of any terms or
conditions of such Acquisition Documents not approved by the Required Lenders.

 

  (y) Collateral Assignment of Acquisition Documents. A collateral assignment of
the Acquisition Documents relating to the Maythenyi Acquisition, executed by the
Borrower in favor of the Administrative Agent, in form and substance
satisfactory to the Administrative Agent.

 

  (z) Third Party Agreements. Landlord’s waivers or subordinations for such
locations as the Administrative Agent may require, in form and substance
satisfactory to the Administrative Agent.

 

  (aa) Liens. Evidence that all existing Liens on any assets of the Borrower and
its Subsidiaries (other than those expressly permitted hereby or granted to the
Administrative Agent pursuant to the Loan Documents) have been or simultaneously
with the initial Loan hereunder are being terminated and/or released.

 

  (bb) Additional Documentation. Such additional documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each of the Borrower and the
Subsidiaries, the authorization of the Transactions, and any other legal matters
relating to the Borrower, the Subsidiaries, this Agreement or the Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

  (a) Representations and Warranties. The representations and warranties of the
Borrower set forth in this Agreement and the other Loan Documents shall be true
and correct on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -52-



--------------------------------------------------------------------------------

  (b) No Default. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

  (c) Material Adverse Effect. No event, development or circumstance has
occurred or exists that has had or could reasonably be expected to have a
Material Adverse Effect.

 

  (d) Borrowing Request Form. With respect to any Borrowing, the Administrative
Agent shall have received, in accordance with Section 2.03, a Borrowing Request
Form, dated the date of such Borrowing, executed by an authorized officer of the
Borrower.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Administrative Agent, the Issuing Bank and the Lenders that:

 

SECTION 7.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

 

  (a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated and unaudited consolidating balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by KPMG LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 

  (b)

within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, its consolidated and consolidating balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -53-



--------------------------------------------------------------------------------

 

periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

  (c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with the financial covenants set forth herein and (iii)
in the case of clause (b) only, stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

  (d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

  (e) within 30 days after and as of the end of each calendar month, a completed
Borrowing Base Certificate calculating and certifying the Borrowing Base as of
the last day of such calendar month, signed on behalf of the Borrower by a
Financial Officer;

 

  (f) within 30 days after and as of the end of each calendar month, aging and
reports of accounts receivable of Borrower in form and detail satisfactory to
the Administrative Agent;

 

  (g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;

 

  (h) as soon as available and in any event within five (5) Business Days after
the date of receipt by the Borrower or any Subsidiary of a management letter
prepared by its independent public accountants with respect to the internal
financial controls of the Borrower and its Subsidiaries, a copy of such letter;
and

 

  (i)

promptly following any request therefor, such projections, budgets and other
information regarding the operations, business affairs and financial condition
of

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -54-



--------------------------------------------------------------------------------

 

the Borrower or any Subsidiary, or compliance with the terms of this Agreement
and the other Loan Documents, as the Administrative Agent may reasonably
request.

 

SECTION 7.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

  (a) the occurrence of any Default;

 

  (b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

  (c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000; and

 

  (d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 7.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, agreements and franchises material to the
conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 8.03.

 

SECTION 7.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect or become a Lien on any of
its property, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 7.05 Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to keep, maintain and preserve all property (tangible and
intangible) material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -55-



--------------------------------------------------------------------------------

SECTION 7.06 Books and Records; Inspection Rights

 

  (a) The Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 

  (b) The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) to conduct evaluations and appraisals of the Borrower’s computation of
the Borrowing Base and the assets included in the Borrowing Base, all at such
reasonable times and as often as reasonably requested, including without
limitation an accounts receivable audit to be completed no less frequently than
annually. The Borrower shall pay the reasonable fees and expenses of any
representatives retained by the Administrative Agent to conduct any such
evaluation or appraisal. The Borrower also agrees to modify or adjust the
computation of the Borrowing Base (which may include maintaining additional
reserves or modifying the eligibility criteria for the components of the
Borrowing Base) to the extent required by the Administrative Agent or the
Required Lenders as a result of any such evaluation or appraisal.

 

SECTION 7.07 Insurance. The Borrower will maintain, and will cause each of the
Subsidiaries to maintain, insurance with financially sound and reputable
insurance companies in such amounts and covering such risks as is usually
carried by corporations engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower and the Subsidiaries
operate, provided that in any event the Borrower will maintain and cause each
Subsidiary to maintain workers’ compensation insurance, property insurance,
comprehensive general liability insurance, products liability insurance, and
business interruption insurance reasonably satisfactory to the Lenders. Each
property insurance policy covering Collateral shall name the Administrative
Agent as loss payee for the benefit of the Lenders and shall provide that such
policy will not be canceled or reduced without thirty (30) days’ prior written
notice to the Administrative Agent.

 

SECTION 7.08 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, and with respect to ERISA will cause each of its ERISA
Affiliates to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 7.09 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only (i) for the AGT Acquisition, (ii) for the Maythenyi
Acquisition, (iii) to

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -56-



--------------------------------------------------------------------------------

refinance Borrower’s existing Indebtedness and (iv) for general corporate
purposes of the Borrower and its Subsidiaries. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X. Each Letter of Credit will be issued only to support a transaction that
is entered into in the ordinary course of the Borrower’s or any of its
Subsidiaries’ business.

 

SECTION 7.10 Compliance with Agreements. The Borrower will comply, and will
cause each Subsidiary to comply, in all material respects with all agreements,
contracts, and instruments binding on it or affecting its properties or
business.

 

SECTION 7.11 Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Effective Date, the Borrower will notify the Administrative
Agent and the Lenders thereof and (a) the Borrower will cause such Subsidiary
(except any Foreign Subsidiary) to become a Guarantor within three Business Days
after such Subsidiary is formed or acquired and promptly take such actions to
create and perfect Liens on such Subsidiary’s assets to secure the Obligations
as the Administrative Agent or the Required Lenders shall reasonably request and
(b) if any Equity Interest in or Indebtedness of such Subsidiary are owned by or
on behalf of the Borrower or any Guarantor, the Borrower will cause such Equity
Interests and promissory notes evidencing such Indebtedness to be pledged to the
Administrative Agent and the Lenders within three Business Days after such
Subsidiary is formed or acquired (except that, if such Subsidiary is a Foreign
Subsidiary, shares of common stock of such Subsidiary to be pledged may be
limited to 65% of the outstanding shares of common stock of such Subsidiary).

 

SECTION 7.12 Real Property. Upon acquisition of any ownership interest
(excluding leasehold interests) in real property by the Borrower or any
Subsidiary, the Borrower will, and will cause each such Subsidiary to, execute
and deliver to the Administrative Agent such documents as the Administrative
Agent may require, granting a first priority lien to the Administrative Agent
for the benefit of the Lenders on such real property and all improvements and
other property, rights and interests located thereon or related thereto, which
documents shall be in form and substance satisfactory to the Administrative
Agent, together with evidence of the recordation thereof and such title
insurance policies, surveys, appraisals, environmental reports, certificates,
instruments and legal opinions requested by the Administrative Agent in
connection therewith.

 

SECTION 7.13 Environmental Matters. The Borrower shall cause each Subsidiary to
comply in all material respects with all material limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules, and
timetables contained in any Environmental Laws.

 

SECTION 7.14 Further Assurances. The Borrower will, and will cause each
Subsidiary to, execute and deliver such further agreements and instruments and
take such further action as may be requested by the Administrative Agent to
carry out the provisions and purposes of this Agreement and the other Loan
Documents and to create, preserve, and perfect the Liens of the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, in the
Collateral.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -57-



--------------------------------------------------------------------------------

ARTICLE VIII

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the
Administrative Agent, the Issuing Bank and the Lenders that:

 

SECTION 8.01 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
including without limitation Subordinated Debt, except:

 

  (a) Indebtedness created hereunder;

 

  (b) Indebtedness existing on the date hereof and set forth in Schedule 8.01,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date;

 

  (c) Indebtedness of the Borrower to any Guarantor and of any Guarantor to the
Borrower or any other Guarantor;

 

  (d) Guarantees by the Borrower of Indebtedness of any Guarantor and by any
Guarantor of Indebtedness of the Borrower or any other Guarantor;

 

  (e) Capital Lease Obligations (including those set forth in Schedule 8.01) and
purchase money Indebtedness of the Borrower or any Subsidiary (including
Indebtedness set forth in Schedule 8.01) representing the purchase price of
equipment or software, that is secured by the asset purchased, provided that (i)
the principal amount of such Indebtedness does not exceed the purchase price of
the assets acquired, (ii) the Lien does not attach to any other assets of the
Borrower or any Subsidiary, (iii) the aggregate amount of such Indebtedness and
Capital Lease Obligations does not exceed $2,500,000 at any time outstanding,
and (iv) no Default exists or results therefrom; and

 

  (f) Hedging Agreements permitted by Section 8.05.

 

Without in any way limiting the foregoing, no Subordinated Debt shall be
permitted unless and until Required Lenders shall have consented to such
Subordinated Debt and approved all documents and terms related thereto, which
consent and approval may be granted or withheld in the sole and absolute
discretion of Required Lenders.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -58-



--------------------------------------------------------------------------------

SECTION 8.02 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
(including without limitation stock or other Equity Interests in any of the
Subsidiaries) now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

  (a) Permitted Encumbrances;

 

  (b) any Lien that is set forth on Schedule 8.02 and exists as of the date
hereof on any property or asset of the Borrower or any Subsidiary; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

  (c) Liens permitted by clause (e) of Section 8.01; and

 

  (d) Liens created under the Loan Documents.

 

SECTION 8.03 Fundamental Changes.

 

  (a) The Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary that is not a Guarantor may merge into any wholly-owned Subsidiary in
a transaction in which the surviving entity is a wholly-owned Subsidiary, (iii)
any Guarantor may be dissolved, liquidated or merged into another Subsidiary, so
long as such dissolution, liquidation or merger results in all assets of such
Guarantor being owned by the Borrower or another Guarantor, and (iv) any
Subsidiary that is not a Guarantor may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and so long as such liquidation or dissolution results in all assets of such
Subsidiary being owned by the Borrower or a wholly-owned Subsidiary.

 

  (b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

SECTION 8.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the assets of any other Person or any assets of any other Person
constituting a business unit or division, except:

 

  (a) Permitted Investments;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -59-



--------------------------------------------------------------------------------

  (b) Equity Interests existing on the date hereof in the Subsidiaries;

 

  (c) Equity Interests in Subsidiaries formed after the Effective Date provided
that each such Subsidiary becomes a Guarantor and otherwise complies with the
requirements of Section 7.11;

 

  (d) loans or advances made by the Borrower to any Guarantor and made by any
Guarantor to the Borrower or any other Guarantor;

 

  (e) loans or advances to employees of the Borrower or any Subsidiary not to
exceed $200,000 in the aggregate outstanding at any time, including such loans
and advances outstanding on the Effective Date;

 

  (f) accounts receivable for sales of inventory and other products and services
provided by the Borrower and its Subsidiaries to their respective customers in
the ordinary course of business of the Borrower and its Subsidiaries;

 

  (g) Guarantees constituting Indebtedness permitted by Section 8.01; and

 

  (h) the Maythenyi Acquisition.

 

SECTION 8.05 Hedging Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement; provided, however,
that Borrower and its Subsidiaries shall be permitted to enter into Hedging
Agreements in the ordinary course of business (i) to hedge interest rate risk on
the Loans or (ii) to hedge or mitigate risks to which the Borrower or any
Subsidiary is exposed in the conduct of its business or the management of its
liabilities, so long as no Default exists.

 

SECTION 8.06 Restricted Payments; Certain Payments of Indebtedness.

 

  (a) The Borrower will not, and will not permit any of its Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment or incur any obligation, (contingent or otherwise) to do so, except (i)
the Borrower may declare and pay dividends with respect to its capital stock
payable solely in additional shares of its common stock, (ii) Subsidiaries may
declare and pay dividends to the Borrower or any Guarantor, and (iii) the
Borrower may repurchase or redeem shares of its common stock provided that the
aggregate amount paid by the Borrower for such repurchases and redemptions made
at any time or after the Original Closing Date shall not at any time exceed the
lesser of (a) the amount equal to the sum of 50% of the Free Cash Flow for
Borrower’s fiscal quarter ending September 30, 2002, plus 50% of the Free Cash
Flow for each fiscal quarter thereafter to and including the most recent fiscal
quarter then ended, or (b) $3,500,000.

 

  (b)

The Borrower will not, and will not permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -60-



--------------------------------------------------------------------------------

 

other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness, except:

 

  (i) payment of Indebtedness created under the Loan Documents;

 

  (ii) payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness;

 

  (iii) refinancings of Indebtedness to the extent permitted by Section 8.01;

 

  (iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
provided that such sale or transfer is otherwise permitted by this Agreement;

 

  (v) payment or prepayment of Capital Lease Obligations, so long as no Default
is existing or would result therefrom; and

 

  (vi) payment when due of obligations under Hedging Agreements.

 

SECTION 8.07 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except as permitted in Section 8.03 and except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Borrower and
the Guarantors not involving any other Affiliate, and (c) any Restricted Payment
permitted by Section 8.06.

 

SECTION 8.08 Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 8.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -61-



--------------------------------------------------------------------------------

(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

 

SECTION 8.09 Disposition of Assets. Except as otherwise permitted in Section
8.03, the Borrower will not and will not permit any Subsidiary to sell, lease,
assign, transfer, or otherwise dispose of any of their respective assets
(including without limitation stock or other Equity Interests in any of the
Subsidiaries or any of the voting rights of any such stock or other Equity
Interests); provided, however, that the following dispositions shall be
permitted so long as the Borrower and the Subsidiaries, as applicable, receive
full, fair and reasonable consideration at the time of such disposition at least
equal to the fair market value of such asset being disposed:

 

  (a) dispositions of inventory in the ordinary course of business of the
Borrower and its Subsidiaries;

 

  (b) non-exclusive licenses of intellectual property and leases and licenses of
other property by the Borrower and its Subsidiaries to their respective
customers in connection with providing products and services to such customers
in the ordinary course of business of the Borrower and the Subsidiaries.

 

  (c) sales, transfers and other dispositions to the Borrower or any
wholly-owned Subsidiary that is a Guarantor;

 

  (d) disposition of assets that are worn out, obsolete or no longer used or
useful in the conduct of the business of the Borrower and the Subsidiaries, so
long as such assets are replaced with assets of equal or greater value; and

 

  (e) other asset dispositions which do not exceed $500,000 in the aggregate for
the period commencing on the Effective Date of the Existing Credit Agreement and
continuing up to and including the last day of the term of this Agreement.

 

SECTION 8.10 Sale and Leaseback. The Borrower will not enter into, and will not
permit any Subsidiary to enter into, any arrangement with any Person pursuant to
which it leases from such Person real or personal property that has been or is
to be sold or transferred, directly or indirectly, by it to such Person;
provided that the Borrower and the Subsidiaries will be permitted to enter into
such arrangements involving sales of personal property not to exceed $500,000 in
the aggregate during the period commencing on the Effective Date of the Existing
Credit Agreement and continuing up to and including the last day of the term of
this Agreement in connection with Capital Lease Obligations permitted by Section
8.01(e).

 

SECTION 8.11 Accounting. The Borrower will not, and will not permit any of its
Subsidiaries to, change its fiscal year or make any change (a) in accounting
treatment or reporting practices, except as required by GAAP and disclosed to
the Administrative Agent, or (b) in tax reporting treatment, except as required
by law and disclosed to the Administrative Agent.

 

SECTION 8.12 Amendment of Material Documents. The Borrower will not, and will
not permit any Subsidiary to, amend, modify or waive any of its rights or
obligations under

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -62-



--------------------------------------------------------------------------------

its certificate of incorporation, by-laws, other organizational documents or any
documents evidencing or relating to any Indebtedness of the Borrower or any
Subsidiary, unless such amendment, modification or waiver would not create a
Material Adverse Effect. At any time any Subordinated Debt exists, the Borrower
will not, and will not permit any Subsidiary to, amend, modify, or waive any of
its rights or obligations under or any terms or provisions of any Subordinated
Debt or any document evidencing, governing or otherwise relating to any
Subordinated Debt.

 

SECTION 8.13 Preferred Equity Interests. The Borrower will not, and will not
permit any Subsidiary to, issue any preferred stock or other preferred Equity
Interests.

 

SECTION 8.14 Synthetic Repurchases. The Borrower will not, and will not permit
any Subsidiary to, enter into, or be a party to, or make any payment under, any
Synthetic Purchase Agreement.

 

ARTICLE IX

 

FINANCIAL COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Administrative Agent and the
Lenders that:

 

SECTION 9.01 Fixed Charge Coverage Ratio. The Borrower will at all times
maintain or cause to be maintained a Fixed Charge Coverage Ratio of not less
than 1.25 to 1.00.

 

SECTION 9.02 Senior Leverage Ratio. At all times, whether or not any
Subordinated Debt is outstanding, the Borrower will maintain or cause to be
maintained a Senior Leverage Ratio of not greater than 1.75 to 1.00.

 

SECTION 9.03 Total Leverage Ratio. The Borrower will at all times maintain or
cause to be maintained a Total Leverage Ratio of not greater than 2.50 to 1.00.

 

SECTION 9.04 Current Ratio. The Borrower will at all times maintain or cause to
be maintained a Current Ratio of not less than 1.00 to 1.00.

 

SECTION 9.05 Capital Expenditures. The Borrower will not permit the aggregate
Capital Expenditures of the Borrower and its Subsidiaries to exceed (i)
$2,000,000 during any period consisting of two consecutive fiscal quarters of
Borrower, nor (ii) $6,000,000 during the period on and after the Effective Date
of the Existing Credit Agreement; and such payment shall be in addition to the
other Capital Expenditures permitted by this Section but shall be included as a
Capital Expenditure for purposes of the Fixed Charge Coverage Ratio.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -63-



--------------------------------------------------------------------------------

ARTICLE X

 

EVENTS OF DEFAULT

 

SECTION 10.01 Default. If any of the following Events of Default shall occur:

 

  (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

  (b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for five Business Days;

 

  (c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;

 

  (d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document;

 

  (e) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

  (f) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness provided that such sale or transfer is
otherwise permitted by this Agreement;

 

  (g)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Borrower or any Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian,

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -64-



--------------------------------------------------------------------------------

 

sequestrator, conservator or similar official for the Borrower or any Subsidiary
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

  (h) the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

  (i) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

  (j) one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;

 

  (k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $1,000,000;

 

  (l) a Change in Control shall occur;

 

  (m) Scott K. Ginsburg shall cease to be involved in the management of the
Borrower for any period of time in excess of 90 consecutive days, provided that
during such 90-day period the Borrower shall diligently proceed to replace such
Person with an individual having comparable qualifications and experience as
such Person;

 

  (n) a Material Adverse Effect shall occur;

 

  (o)

this Agreement or any other Loan Document shall cease to be in full force and
effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by the Borrower or any Subsidiary or
any of their respective shareholders, or the Borrower or any Guarantor shall
deny that it has any further liability or obligation under any of the Loan
Documents, or any Lien created by the Loan Documents shall for any reason cease
to be a valid, first

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -65-



--------------------------------------------------------------------------------

 

priority perfected security interest in and Lien upon any of the Collateral
purported to be covered thereby; or

 

  (p) the Borrower or any Subsidiary, or any of their properties, revenues or
assets shall become subject to an order of forfeiture, seizure or divestiture
and the same shall not have been discharged within 30 days from the date of
entry thereof.

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (g) or (h) of this
Section, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without notice, demand, presentment, notice of dishonor, notice
of acceleration, notice of intent to accelerate, notice of intent to demand,
protest, or other formalities of any kind, all of which are hereby waived by the
Borrower. If any Event of Default shall occur and be continuing, the
Administrative Agent may exercise all rights and remedies available to it in law
or in equity, under the Loan Documents, or otherwise, including, without
limitation, the right to foreclose or otherwise enforce any Lien granted to the
Administrative Agent for the benefit of itself and the Lenders to secure payment
and performance of the Obligations.

 

SECTION 10.02 Performance by the Administrative Agent. If the Borrower shall
fail to perform any covenant or agreement contained in any of the Loan
Documents, the Administrative Agent may perform or attempt to perform such
covenant or agreement on behalf of the Borrower. In such event, the Borrower
shall, at the request of the Administrative Agent, promptly pay any amount
expended by the Administrative Agent in connection with such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the Maximum Rate from and including the date of such expenditure to
but excluding the date such expenditure is paid in full. Notwithstanding the
foregoing, it is expressly agreed that neither the Administrative Agent nor any
Lender shall not have any liability or responsibility for the performance of any
obligation of the Borrower under this Agreement or any other Loan Document.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -66-



--------------------------------------------------------------------------------

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article VI or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -67-



--------------------------------------------------------------------------------

Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more subagents appointed by the
Administrative Agent. The Administrative Agent and any such subagent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such subagent and to the Related Parties of the
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which consent shall not be unreasonably withheld, and shall not be
required if any Default exists) to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, after consulting
with the Lenders, the Issuing Bank and the Borrower, appoint a successor
Administrative Agent which shall be a bank with an office in Dallas, Texas, or
an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 12.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its subagents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -68-



--------------------------------------------------------------------------------

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

  (a) if to the Borrower, to it at 750 W. John Carpenter Freeway, Suite 700,
Irving, Texas 75039, Attention of Omar Choucair (Telecopy No. (972) 581-2100);

 

  (b) if to the Administrative Agent, to JPMorgan Chase Bank, 2200 Ross Avenue,
5th Floor, Dallas, Texas 75201, Attention of David E. Nolet (Telecopy No. (214)
965-2884), and, for any Borrowing Requests, with a copy to JPMorgan Chase Bank,
Loan and Agency Services, 1111 Fannin Street, 10th Floor, Houston, Texas 77002,
Attention of Mia Hamilton (Telecopy No. (713) 750-2336); and

 

  (c) if to the Issuing Bank, to it at 2200 Ross Avenue, 5th Floor, Dallas,
Texas 75201, Attention of David E. Nolet (Telecopy No. (214) 965-2884); and

 

  (d) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 12.02 Waivers; Amendments.

 

  (a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by the Borrower or any Subsidiary therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -69-



--------------------------------------------------------------------------------

  (b) Neither this Agreement nor any other Loan Document nor any provision
hereof may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the other parties thereto; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender,
(iv) change Section 2.13(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) reduce the Commitment of any Lender without the written consent of
each Lender, except as provided in Section 2.15, (vi) release any Guarantor or
any Collateral without the written consent of each Lender, except in connection
with dispositions, mergers or dissolutions expressly permitted by this
Agreement, (vii) consent to or permit any Acquisition without the written
consent of each Lender, or (viii) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be.

 

SECTION 12.03 Expenses; Indemnity; Damage Waiver.

 

  (a)

The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement, the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank, and, after an
Event of Default, any Lender, including the fees, charges and disbursements of
any counsel for the Administrative Agent, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -70-



--------------------------------------------------------------------------------

 

other Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, (iv) all transfer,
stamp, documentary, or other similar taxes, assessments or charges levied by any
Governmental Authority in respect of this Agreement or any of the other Loan
Documents, (v) all costs, out-of-pocket expenses, assessments and other charges
incurred in connection with any filing, registration, recording, or perfection
of any security interest or Lien contemplated by this Agreement or any other
Loan Document, and (vi) all other costs and out-of-pocket expenses incurred by
the Administrative Agent in connection with this Agreement, any other Loan
Document or the Collateral, including without limitation costs, fees, expenses
and other charges incurred in connection with performing or obtaining any audit
or appraisal in respect of the Collateral or for any surveys, environmental
assessments, title insurance, filing fees, recording costs and lien searches.

 

  (b)

THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED
BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY
OTHER TRANSACTIONS CONTEMPLATED HEREBY, (ii) ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT), (iii) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES; OR (iv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT ALTHOUGH EACH INDEMNITEE

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -71-



--------------------------------------------------------------------------------

 

SHALL BE INDEMNIFIED FOR SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES AND EXPENSES
ARISING FROM ITS OWN ORDINARY NEGLIGENCE, SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 

EXPRESS INDEMNITY FOR NEGLIGENCE:

 

PURSUANT TO THIS SECTION 12.03(b), THE BORROWER INDEMNIFIES EACH INDEMNITEE FOR
LOSSES, CLAIMS, LIABILITIES AND EXPENSES ARISING FROM ANY INDEMNITEE’S OWN
ORDINARY NEGLIGENCE.

 

  (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such.

 

  (d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

  (e) All amounts due under this Section shall be payable upon written demand
therefor.

 

SECTION 12.04 Successors and Assigns.

 

  (a)

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby (including any Affiliate of the Issuing Bank that issues any Letter of
Credit), except that the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -72-



--------------------------------------------------------------------------------

 

Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

  (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

  (A) the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Default has occurred and is continuing, any other assignee; and

 

  (B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Credit Commitment
to an assignee that is a Lender with a Revolving Credit Commitment immediately
prior to giving effect to such assignment or (y) all or any portion of a Term A
Loan, Term B Loan or Term C Loan to a Lender, an Affiliate of a Lender or an
Approved Fund.

 

  (ii) Assignments shall be subject to the following additional conditions:

 

  (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing;

 

  (B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -73-



--------------------------------------------------------------------------------

  (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

  (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section 12.04(b), the term “Approved Fund” has the
following means:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

  (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 3.01, 3.05 and 12.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

  (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -74-



--------------------------------------------------------------------------------

  (v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. Each assigning Lender shall
surrender any Revolving Credit Note and Term Note subject to such assignment,
and the Borrower shall execute and deliver to the Administrative Agent in
exchange for the surrendered Notes a new Revolving Credit Note payable to the
order of the assignee in an amount equal to the Revolving Credit Commitment
assumed by such assignee pursuant to such Assignment and Assumption, a new Term
Note payable to the order of the assignee in an amount equal to the outstanding
Term A Loans assigned to such assignee pursuant to such Assignment and
Assumption, a new Term Note payable to the order of the assignee in an amount
equal to the outstanding Term B Loans assigned to such assignee pursuant to such
Assignment and Assumption and a new Term Note payable to the order of the
assignee in an amount equal to the outstanding Term C Loans assigned to such
assignee pursuant to such Assignment and Assumption and, if the assigning Lender
has retained a Revolving Credit Commitment and any Term A Loans or Term B Loans,
a new Revolving Credit Note payable to the order of the assigning Lender in an
amount equal to the Revolving Credit Commitment retained by it hereunder, a new
Term Note in an amount equal to the Term A Loan retained by it hereunder, a new
Term Note in an amount equal to the Term B Loan retained by it hereunder and a
new Term Note in an amount equal to the Term C Loan retained by it hereunder.
Such new Notes shall be in an aggregate face amount of the surrendered Note,
shall be dated the effective date of such Assignment and Assumption, and shall
otherwise be in substantially the form of Exhibit “A” hereto and shall each
constitute a “Note” for purposes of the Loan Documents.

 

  (c)

(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -75-



--------------------------------------------------------------------------------

 

Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 12.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 3.01 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13(c) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 3.01 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.12 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.12(e) as
though it were a Lender.

 

  (d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 12.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower and the Subsidiaries in the Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.12, 3.01, 3.05 and 12.03 and Article XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -76-



--------------------------------------------------------------------------------

SECTION 12.06 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

SECTION 12.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any and all of the Obligations, irrespective of whether or not any demand shall
have been made under this Agreement and although such Obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

 

SECTION 12.09 GOVERNING LAW; VENUE; SERVICE OF PROCESS. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND
THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THIS AGREEMENT HAS BEEN
ENTERED INTO IN DALLAS COUNTY, TEXAS, AND IT SHALL BE PERFORMABLE FOR ALL
PURPOSES IN DALLAS COUNTY, TEXAS. ANY ACTION OR PROCEEDING AGAINST THE BORROWER
UNDER OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT IN DALLAS COUNTY, TEXAS. THE BORROWER HEREBY IRREVOCABLY
(A) SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS, AND (B) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT OR THAT ANY SUCH COURT IS AN INCONVENIENT
FORUM. THE BORROWER AGREES THAT SERVICE OF PROCESS UPON IT MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED
OR DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 12.01. NOTHING HEREIN
OR IN ANY OF THE OTHER LOAN DOCUMENTS SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER TO

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -77-



--------------------------------------------------------------------------------

BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR WITH RESPECT TO ANY OF
ITS RESPECTIVE PROPERTY IN COURTS IN OTHER JURISDICTIONS. ANY ACTION OR
PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER SHALL
BE BROUGHT ONLY IN A COURT LOCATED IN DALLAS COUNTY, TEXAS.

 

SECTION 12.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 12.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 12.12 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any actual or prospective assignee of or Participant in any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Notwithstanding anything herein to the
contrary, “Information” shall not include, and the Administrative Agent and each
Lender (and

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -78-



--------------------------------------------------------------------------------

each employee, representative or other agent of the Administrative Agent and
each Lender) may disclose to any and all Persons, without limitation of any
kind, any information with respect to the “tax treatment” and “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are or have been provided to the
Administrative Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning such tax treatment or tax structure
of the transactions contemplated hereby as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to such tax treatment or tax structure. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 12.13 Maximum Interest Rate. No provision of this Agreement or of any
other Loan Document shall require the payment or the collection of interest in
excess of the maximum amount permitted by applicable law. If any excess of
interest in such respect is hereby provided for, or shall be adjudicated to be
so provided, in any Loan Document or otherwise in connection with this loan
transaction, the provisions of this Section shall govern and prevail and neither
the Borrower nor the sureties, guarantors, successors, or assigns of the
Borrower shall be obligated to pay the excess amount of such interest or any
other excess sum paid for the use, forbearance, or detention of sums loaned
pursuant hereto. In the event any Lender ever receives, collects, or applies as
interest any such sum, such amount which would be in excess of the maximum
amount permitted by applicable law shall be applied as a payment and reduction
of the principal of the indebtedness evidenced by the Notes; and, if the
principal of the Notes has been paid in full, any remaining excess shall
forthwith be paid to the Borrower. In determining whether or not the interest
paid or payable exceeds the Maximum Rate, the Borrower and each Lender shall, to
the extent permitted by applicable law, (a) characterize any non-principal
payment as an expense, fee, or premium rather than as interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the entire contemplated term of the indebtedness evidenced by the
Notes so that interest for the entire term does not exceed the Maximum Rate.

 

SECTION 12.14 Non-Application of Chapter 346 of Texas Finance Code. The
provisions of Chapter 346 of the Texas Finance Code are specifically declared by
the parties hereto not to be applicable to this Agreement or any of the other
Loan Documents or to the transactions contemplated hereby.

 

SECTION 12.15 NO ORAL AGREEMENTS. THIS AGREEMENT, THE NOTES, ANY SEPARATE LETTER
AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE AGENT, AND THE
OTHER LOAN DOCUMENTS REFERRED TO HEREIN REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES HERETO AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -79-



--------------------------------------------------------------------------------

SECTION 12.16 No Fiduciary Relationship. The relationship between the Borrower
and each Lender with respect to the Loan Documents and the Transactions is
solely that of debtor and creditor, and neither the Administrative Agent nor any
Lender has any fiduciary or other special relationship with the Borrower with
respect to the Loan Documents and the Transactions, and no term or condition of
any of the Loan Documents shall be construed so as to deem the relationship
between the Borrower and any Lender with respect to the Loan Documents and the
Transactions to be other than that of debtor and creditor.

 

SECTION 12.17 Construction. The Borrower, the Administrative Agent and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the parties
hereto.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -80-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DIGITAL GENERATION SYSTEMS, INC.

By:  

/S/ OMAR A. CHOUCAIR

   

Name: Omar A. Choucair

   

Title: Chief Financial Officer and Secretary

JPMORGAN CHASE BANK,

as a Lender, as Issuing Bank and as

Administrative Agent

By:  

/S/ DAVID E. NOLET

   

Name: David E. Nolet

   

Title: Vice President

COMERICA BANK (successor by merger with

Comerica Bank — California), as a Lender

By:  

/S/ DAVID WHITING

   

Name: David Whiting

   

Title: Vice President

MERRILL LYNCH BUSINESS FINANCIAL

SERVICES INC.,
as a Lender

By:  

/S/ STEVE MOILES

   

Name: Steve Moiles

   

Title: Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

   PAGE -81-



--------------------------------------------------------------------------------

INDEX TO EXHIBITS

 

EXHIBIT


--------------------------------------------------------------------------------

  

DESCRIPTION OF EXHIBITS

--------------------------------------------------------------------------------

“A-1”    Form of Revolving Credit Note “A-2”    Form of Term A Note “A-3”   
Form of Term B Note “A-4”    Form of Term C Note “B-1”    Borrowing Request Form
“B-2”    Letter of Credit Request Form “C”    Security Agreement “D”    Guaranty
“E”    Contribution and Indemnification Agreement “F”    Compliance Certificate
“G”    Borrowing Base Certificate “H”    Assignment and Assumption

 

INDEX TO SCHEDULES

 

SCHEDULE


--------------------------------------------------------------------------------

  

DESCRIPTION OF SCHEDULES

--------------------------------------------------------------------------------

1.01    Lenders and Commitments 5.06    Disclosed Matters 5.13    Subsidiaries
5.15    Patents, Trademarks and Copyrights 8.01    Existing Indebtedness 8.02   
Existing Liens 8.08    Existing Restrictive Agreements

 

INDEX TO EXHIBITS / INDEX TO SCHEDULES

   PAGE 1



--------------------------------------------------------------------------------

SCHEDULE 1.01

 

LENDERS AND COMMITMENTS

 

LENDER

--------------------------------------------------------------------------------

   REVOLVING
CREDIT
COMMITMENTS


--------------------------------------------------------------------------------

   TERM A LOAN
AMOUNTS


--------------------------------------------------------------------------------

   TERM B LOAN
AMOUNTS


--------------------------------------------------------------------------------

   TERM C LOAN
COMMITMENTS


--------------------------------------------------------------------------------

   TOTAL
COMMITMENTS


--------------------------------------------------------------------------------

JPMorgan Chase Bank

   $ 8,812,500.00    $ 1,500,000.00    $ 3,750,000.00    $ 1,562,500.00    $
15,625,000.00

Comerica Bank

   $ 8,812,500.00    $ 1,500,000.00    $ 2,250,000.00    $ 937,500.00    $
13,500,000.00

Merrill Lynch Business Financial Services Inc.

   $ 5,875,000.00    $ 1,000,000.00    $ 0.00    $ 0.00    $ 6,875,000.00

TOTAL

   $ 23,500,000.00    $ 4,000,000.00    $ 6,000,000.00    $ 2,500,000.00    $
36,000,000.00

 

SCHEDULE 1.01 – LENDERS AND COMMITMENTS

   PAGE 1